 



Exhibit 10.1

 

Execution Version

 

CREDIT AGREEMENT

 

Dated as of December 31, 2018

 

among

 

HURCO COMPANIES, INC.

 

and

 

HURCO B.V.,

 

as the Borrowers

 

CERTAIN SUBSIDIARIES PARTY HERETO,
as the Guarantors

 

and

 

BANK OF AMERICA, N.A.,
as the Lender

 

 

 

 

TABLE OF CONTENTS

 

    Page Article I DEFINITIONS AND ACCOUNTING TERMS 1     1.01 Defined Terms 1
1.02 Other Interpretive Provisions 20 1.03 Accounting Terms 21 1.04 Rounding 22
1.05 Times of Day 22 1.06 Letter of Credit Amounts 22 1.07 UCC Terms 22 1.08
Exchange Rates; Currency Equivalents 22 1.09 Additional Alternative Currencies
23 1.10 Change of Currency 23 1.11 Dutch Terms 24       Article II COMMITMENTS
AND CREDIT EXTENSIONS 25     2.01 Loans 25 2.02 Borrowings, Conversions and
Continuations of Loans 26 2.03 Letters of Credit 27 2.04 Reserved 32 2.05
Prepayments 33 2.06 Termination, Increase or Reduction of Commitments 34 2.07
Repayment of Loans 34 2.08 Interest and Default Rate 34 2.09 Fees 35 2.10
Computation of Interest and Fees 35 2.11 Payments Generally 36 2.12 Cash
Collateral 36 2.13 The Netherlands Borrower 37       Article III TAXES, YIELD
PROTECTION AND ILLEGALITY 37     3.01 Taxes 37 3.02 Illegality 38 3.03 Inability
to Determine Rates 39 3.04 Increased Costs; Reserves on Eurocurrency Rate Loans
39 3.05 Compensation for Losses 41 3.06 Survival 42       Article IV CONDITIONS
PRECEDENT TO CREDIT EXTENSIONS 42     4.01 Conditions of Initial Credit
Extension 42 4.02 Conditions to all Credit Extensions 42       Article V
REPRESENTATIONS AND WARRANTIES 43     5.01 Organization; Powers 43 5.02
Authorization; Enforceability 43 5.03 Governmental Approvals; No Conflicts 44

 

i

 

 

5.04 Financial Condition; No Material Adverse Change 44 5.05 Properties 44 5.06
Litigation and Environmental Matters 44 5.07 Compliance with Laws and Agreements
45 5.08 Investment Company Status 45 5.09 Taxes 45 5.10 ERISA 45 5.11 Disclosure

46



5.12 Subsidiaries 46 5.13 Regulation U 46 5.14 Sanctions Concerns and
Anti-Corruption Laws 46 5.15 EEA Financial Institutions 46 5.16 Representations
as to Netherlands Borrower 46       Article VI AFFIRMATIVE COVENANTS 48     6.01
Financial Statements; Ratings Change and Other Information 48 6.02 Notices of
Material Events 49 6.03 Existence; Conduct of Business 50 6.04 Payment of
Obligations 50 6.05 Maintenance of Properties; Insurance 50 6.06 Books and
Records; Inspection Rights 50 6.07 Compliance with Laws 50 6.08 Use of Proceeds
and Letters of Credit 51 6.09 Subsidiary Guarantors 51 6.10 Further Assurances
51 6.11 Banking Relationship 51 6.12 Anti-Corruption Laws 51       Article VII
NEGATIVE COVENANTS 51     7.01 Indebtedness 52 7.02 Liens 53 7.03 Fundamental
Changes 54 7.04 Investments, Loans, Advances, Guarantees and Acquisitions 54
7.05 Restricted Payments 56 7.06 Transactions with Affiliates 56 7.07
Restrictive Agreements 56 7.08 Minimum Working Capital 57 7.09 Minimum Tangible
Net Worth 57 7.10 Sale and Leaseback Transactions 57 7.11 Use of Proceeds 57
7.12 Sanctions 57 7.13 Anti-Corruption Laws 57       Article VIII EVENTS OF
DEFAULT AND REMEDIES 58     8.01 Events of Default 58 8.02 Remedies upon Event
of Default 59 8.03 Application of Funds 60

 

ii

 

 

Article IX CONTINUING GUARANTY 60     9.01 Guaranty 60 9.02 Rights of Lender 61
9.03 Certain Waivers 61 9.04 Obligations Independent 61 9.05 Subrogation 61 9.06
Termination; Reinstatement 62 9.07 Stay of Acceleration 62 9.08 Condition of
Borrower 62 9.09 Appointment of Company 62 9.10 Right of Contribution 62 9.11
Keepwell 63       Article X MISCELLANEOUS 63     10.01 Amendments, Etc 63 10.02
Notices; Effectiveness; Electronic Communications 63 10.03 No Waiver; Cumulative
Remedies; Enforcement 64 10.04 Expenses; Indemnity; Damage Waiver 64 10.05
Payments Set Aside 66 10.06 Successors and Assigns 66 10.07 Treatment of Certain
Information; Confidentiality 66 10.08 Right of Setoff 67 10.09 Interest Rate
Limitation 67 10.10 Counterparts; Integration; Effectiveness 68 10.11 Survival
of Representations and Warranties 68 10.12 Severability 68 10.13 Governing Law;
Jurisdiction; Etc 68 10.14 Waiver of Jury Trial 70 10.15 [Reserved] 70 10.16 No
Advisory or Fiduciary Responsibility 70 10.17 Electronic Execution 70 10.18 USA
PATRIOT Act Notice 71 10.19 Judgment Currency 71

 

iii

 

 

Schedule 1.01(a) Inactive Subsidiaries Schedule 1.01(b) Certain Addresses for
Notices Schedule 5.19(a) Subsidiaries, Joint Ventures, Partnerships and Other
Equity Investments Schedule 5.19(b) Loan Parties Schedule 7.01 Existing
Indebtedness Schedule 7.02 Existing Liens Schedule 7.04 Existing Investments
Schedule 7.07 Restrictive Agreements     EXHIBITS       Exhibit A Form of
Compliance Certificate Exhibit B Form of Joinder Agreement Exhibit C Form of
Loan Notice Exhibit D Form of Notice of Loan Prepayment

 

iv

 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of December 31, 2018, among HURCO
COMPANIES, INC., an Indiana corporation (the “Company”), the Guarantors (defined
herein), HURCO B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the
Netherlands, with its seat (zetel) in Amsterdam, the Netherlands, with its
registered office at Prins Bernhardplein 200, 1097 JB Amsterdam, the Netherlands
and registered with the Dutch Chamber of Commerce (Kamer van Koophandel) under
number 34114350, (the “Netherlands Borrower” and, together with the Company, the
“Borrowers” and each a “Borrower”), and BANK OF AMERICA, N.A., as the Lender.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Lender make loans and other financial accommodations to the Loan Parties.

 

WHEREAS, the Lender has agreed to make such loans and other financial
accommodations to the Loan Parties on the terms and subject to the conditions
set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

Article I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Company or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any other Person, or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the Equity Interests of another Person
which have ordinary voting power for the election of directors (other than
securities having such power only by reason of the happening of a contingency)
or a majority (by percentage or voting power) of the outstanding Equity
Interests of a partnership or limited liability company.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Credit Agreement.

 

“Agreement Currency” has the meaning specified in Section 10.19.

 

“Alternative Currency” means each of the following currencies: Euro and
Sterling, together with each other currency (other than Dollars) that is
approved in accordance with Section 1.09; provided that for each Alternative
Currency, such requested currency is an Eligible Currency.

 

 

 

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Lender at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Commitments and $20,000,000. The Alternative Currency Sublimit is part of, and
not in addition to, the Commitments.

 

“Applicable Rate” means, for any day, the following rates per annum:

 

(a)          with respect to Eurocurrency Rate Loans and Letter of Credit Fees,
0.75%; and

 

(b)          with respect to Base Rate Loans, 0.00.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Lender to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended October 31, 2017, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Revolving Commitments pursuant to Section 2.06, and (iii) the date of
termination of the Commitment of the Lender to make Revolving Loans and L/C
Credit Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus one-half of one percent (0.50%),
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate,” and (c) the Eurocurrency Rate
plus one percent (1.00%); and if the Base Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans are only available to the Company and Loans denominated in
Dollars.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

2

 

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

“Borrowing” means a Revolving Borrowing.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lender’s Office is located and:

 

(a)          if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a London Banking Day;

 

(b)          if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;

 

(c)          if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

 

(d)          if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the Lender,
as collateral for L/C Obligations or the Obligations, (a) cash or deposit
account balances, (b) backstop letters of credit entered into on terms, from
issuers and in amounts satisfactory to the Lender, and/or (c) if the Lender
shall agree, in its sole discretion, other credit support, in each case, in
Dollars and pursuant to documentation in form and substance satisfactory to the
Lender.

 

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

3

 

 

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of twenty-five percent (25%) or more of the Equity Interests of the
Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis (and taking into account
all such securities that such “person” or “group” has the right to acquire
pursuant to any option right);

 

(b)          during any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

 

(c)          the Company ceases to own and control 100% of the Equity Interests
of the Netherlands Borrower.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means the Revolving Commitment.

 

4

 

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.

 

“Consolidated Current Assets” means, with respect to any Person at any date, the
total Consolidated current assets of such Person at such date.

 

“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries at such date that
should be classified as current liabilities on a Consolidated balance sheet of
such Person; provided, however, that “Consolidated Current Liabilities” shall
exclude the principal amount of the Loans then outstanding.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“CRR” means the Council Regulation (EU) No 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No 648/2012.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.

 

“Designated Lender” shall have the meaning set forth in Section 3.02(b).

 

5

 

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Lender at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lender in such market and as to which a Dollar
Equivalent may be readily calculated. If, after the designation by the Lender of
any currency as an Alternative Currency, any change in currency controls or
exchange regulations or any change in the national or international financial,
political or economic conditions are imposed in the country in which such
currency is issued, result in, in the reasonable opinion of the Lender (in the
case of any Loans or Letters of Credit to be denominated in an Alternative
Currency), (a) such currency no longer being readily available, freely
transferable and convertible into Dollars, (b) a Dollar Equivalent is no longer
readily calculable with respect to such currency, (c) providing such currency is
impracticable for the Lender or (d) no longer a currency in which the Lender is
willing to make such Credit Extensions (each of (a), (b), (c), and (d) a
“Disqualifying Event”), then the Lender shall promptly notify the Company, and
such country’s currency shall no longer be an Alternative Currency until such
time as the Disqualifying Event(s) no longer exist. Within, five (5) Business
Days after receipt of such notice from the Lender, the Borrowers shall repay all
Loans in such currency to which the Disqualifying Event applies or convert such
Loans into the Dollar Equivalent of Loans in Dollars, subject to the other terms
contained herein.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

6

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Company or any ERISA Affiliate or (i) a failure by the Company or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the Company
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Eurocurrency Rate” means:

 

(a)          for any Interest Period, with respect to any Credit Extension:

 

(i)          denominated in a LIBOR Quoted Currency, the rate per annum equal to
the London Interbank Offered Rate (“LIBOR”), or a comparable or successor rate
which rate is approved by the Lender, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Lender from time to time) (in such case,
the “LIBOR Rate”) at or about 11:00 a.m. (London time) on the Rate Determination
Date, for deposits in the relevant currency, with a term equivalent to such
Interest Period; and

 

(ii)         with respect to any Credit Extension denominated in any other
Non-LIBOR Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Lender and the relevant Lenders pursuant to Section 1.09(a); and

 

(b)          for any interest rate calculation with respect to a Base Rate Loan
on any date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m.
(London time) determined two (2) Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for deposits in Dollars
with a term of one (1) month commencing that day;

 

7

 

 

provided that (i) to the extent a comparable or successor rate is approved by
the Lender in connection with any rate set forth in this definition, the
approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Lender, such approved rate shall be applied in
a manner as otherwise reasonably determined by the Lender and (ii) if the
Eurocurrency Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency or made to the Netherlands Borrower must be
Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 9.11 and any other “keepwell, support or other agreement” for
the benefit of such Loan Party and any and all guarantees of such Loan Party’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such Loan
Party, or grant by such Loan Party of a Lien, becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.

 

“Facility Office” means the office designated by the Lender through which the
Lender will perform its obligations under this Agreement.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Commitments have terminated, (b) all Obligations
arising under the Loan Documents have been paid in full (other than contingent
indemnification obligations), and (c) all Letters of Credit have terminated or
expired (other than Letters of Credit as to which other arrangements with
respect thereto satisfactory to the Lender shall have been made).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Lender.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

 

8

 

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation any supra-national bodies such as the European Union or the
European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee made by any guarantor shall be deemed to be the lower of (a) an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee is made and (b) the maximum amount for which such
guarantor may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless (in the case of a primary obligation that is not Indebtedness)
such primary obligation and the maximum amount for which such guarantor may be
liable are not stated or determinable, in which case the amount of such
Guarantee shall be such guarantor’s maximum reasonably anticipated liability in
respect thereof as determined by the Company in good faith.

 

“Guaranteed Obligations” has the meaning set forth in Section 9.01.

 

“Guarantors” means, collectively, (a) each Domestic Subsidiary of the Company
identified as a “Guarantor” on the signature pages hereto, (b) each Person that
joins as a Guarantor pursuant to Section 6.09 or otherwise, (c) with respect to
(i) Obligations under any Swap Contract, (ii) Obligations under any Cash
Management Agreement and (iii) any Swap Obligation of a Specified Loan Party
(determined before giving effect to Sections 9.01 and 9.11) under the Guaranty,
the Company, and (d) the successors and permitted assigns of the foregoing.

 

“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article IX in favor of the holders of the Obligations, together with each other
guaranty delivered pursuant to Section 6.12.

 

9

 

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

“Hurco Deferred Compensation Plan” means, collectively, the unfunded plan
adopted by the Company for the purpose of providing deferred compensation for a
select group of management personnel or other employees of the Company, as
evidenced by the CORPORATE plan for Retirement Select Plan and Basic Plan
Document effective as of July 1, 1996, as amended, and the Hurco Companies, Inc.
Deferred Compensation Plan II effective January 1, 2005, as amended, and the
related trust agreements.

 

“Inactive Subsidiary” means a Subsidiary of the Company not actively engaged in
business, and which has assets with a book value less than or equal to $10,000.
Schedule 1.01(a) lists all Inactive Subsidiaries existing on the Closing Date.
Notwithstanding anything to the contrary, so long as Hurco Technology, Inc., an
Indiana corporation, holds only patents and other intellectual property and has
total annual revenues of not greater than $500,000, all of which is derived from
licensing of that intellectual property, it shall be deemed an Inactive
Subsidiary.

 

“Indebtedness” of a Person means, without duplication, such Person’s (i)
obligations for borrowed money (including without limitation, with respect to
the Borrowers, all reimbursement obligations for LC Exposure and all obligations
owing under Swap Contracts), (ii) obligations representing the deferred purchase
price of property or services (other than accounts payable arising in the
ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) obligations of such Person to purchase
securities or other property arising out of or in connection with the sale of
the same or substantially similar securities or property, (vi) Capital Lease
Obligations, (vii) all obligations of such Person to purchase goods, property,
or services where payment therefor is required, regardless of whether delivery
of such goods or property or the performance of such services is ever made or
tendered (generally referred to as “take or pay contracts”), (viii) all
liabilities of such person in respect of unfunded liabilities under any Plan of
such Person or of any ERISA Affiliate, (ix) any other obligation for borrowed
money or other financial accommodation which in accordance with GAAP would be
shown as a liability on the consolidated balance sheet of such Person, including
without limitation all obligations of others similar in character to those
described in clauses (i) through (viii) of this definition for which such Person
is contingently liable, as guarantor, surety, accommodation party, partner or in
any other capacity, or in respect of which obligations such person assures a
creditor against loss or agrees to take any action to prevent any such loss
(other than endorsements of negotiable instruments for collection in the
ordinary course of business), including without limitation all reimbursement
obligations of such Person in respect of letters of credit, surety bonds, or
similar obligations, and all obligations of such Person to advance funds to, or
to purchase assets, property or services from, any other Person in order to
maintain the financial condition of such other Person, and (x) all Off-Balance
Sheet Liabilities of such Person. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

10

 

 

“Information” has the meaning specified in Section 10.07.

 

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurocurrency Rate Loan
exceeds three (3) months, the respective dates that fall every three (3) months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1), two
(2), three (3) or six (6) months thereafter (in each case, subject to
availability for the interest rate applicable to the relevant currency), as
selected by the applicable Borrower in its Loan Notice; provided that:

 

(a)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)          no Interest Period shall extend beyond the Maturity Date.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Lender and the Company (or any Subsidiary) or in favor of the Lender
and relating to such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit B executed and delivered in accordance with the provisions of Section
6.09.

 

“Judgment Currency” has the meaning specified in Section 10.19.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

11

 

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 

“Legal Reservations” means matters which are set out as qualifications or
reservations as to matters of law of general application in the legal opinions
delivered to the Lender.

 

“Lender” means Bank of America, N.A. (or any of its designated branch offices or
affiliates) and its successors and assigns. The term “Lender” shall include any
Designated Lender.

 

“Lender’s Office” means, with respect to any currency, the Lender’s address and,
as appropriate, account as set forth on Schedule 1.01(b) with respect to such
currency, or such other address or account with respect to such currency as the
Lender may from time to time notify the Company; which office may include any
Affiliate of the Lender or any domestic or foreign branch of the Lender or such
Affiliate.

 

“Letter of Credit” means any standby letter of credit issued hereunder. Letters
of Credit may be issued in Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Lender.

 

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(g).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$10,000,000 and (b) the Revolving Commitment. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Commitment.

 

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

 

“LIBOR Quoted Currency” means Dollars, Euro and Sterling in each case as long as
there is a published LIBOR rate with respect thereto.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by the Lender to a Borrower under Article II
in the form of a Revolving Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Guaranty, (c)
each Issuer Document, (d) each Joinder Agreement, and (e) any agreement creating
or perfecting rights in Cash Collateral pursuant to the provisions of Section
2.12 (but specifically excluding any Swap Contract or any Cash Management
Agreement).

 

12

 

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit C or such other form as may be approved by the Lender (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Lender), appropriately completed and signed by a Responsible
Officer of a Borrower.

 

“Loan Parties” means, collectively, each Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Mandatory Cost” means any amount incurred periodically by the Lender during the
term of this Agreement which constitutes fees, costs or charges imposed on
lenders generally in the jurisdiction in which the Lender is domiciled, subject
to regulation, or has its Facility Office by any Governmental Authority.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of any Loan Party to perform any of its
obligations under this Agreement or (c) the rights of or benefits available to
the Lender under this Agreement or any other Loan Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) or obligations in respect of one or more Swap Contracts of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $1,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Contract were terminated at such time.

 

“Maturity Date” means December 31, 2020; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances provided in accordance with the
provisions of Section 2.12(a)(i) or (a)(ii), an amount equal to 102% of the
Outstanding Amount of all L/C Obligations, and (d) otherwise, an amount
determined by Lender.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

 

13

 

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

“Netherlands Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Netherlands Borrower Sublimit” means an amount equal to the lesser of the
Commitments and $20,000,000. The Netherlands Borrower Sublimit is part of, and
not in addition to, the Commitments.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Non-Public Lender” means (i) until the publication of an interpretation of
“public” as referred to in the CRR by the competent authority/ies: an entity
which (x) assumes existing rights and/or obligations vis-à-vis the Netherlands
Borrower, the value of which is at least EUR 100,000 (or its equivalent in
another currency), (y) provides repayable funds for an initial amount of at
least EUR 100,000 (or its equivalent in another currency) or (z) otherwise
qualifies as not forming part of the public; and (ii) as soon as the
interpretation of the term “public” as referred to in the CRR has been published
by the relevant authority/ies: an entity which is not considered to form part of
the public on the basis of such interpretation.

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit D or such other form as may
be approved by the Lender (including any form on an electronic platform or
electronic transmission system as shall be approved by the Lender),
appropriately completed and signed by a Responsible Officer.

 

“Obligations” means with respect to each Loan Party (i) all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, and (ii) all obligations of any Loan Party or any Subsidiary owing to
the Lender (or its Affiliates) in respect of Cash Management Agreements or Swap
Contracts, in each case identified in clauses (i) and (ii) whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided, however, that the
“Obligations” of a Loan Party shall exclude any Excluded Swap Obligations with
respect to such Loan Party.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any liability under any Sale and Leaseback Transaction other
than Capital Lease Obligations, (c) any liability under any so-called “synthetic
lease” arrangement or transaction entered into by such Person, or (d) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person.

 

14

 

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

 

“Outstanding Amount” means (a) with respect to Revolving Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Loans occurring on such date; and (b) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts.

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Encumbrances” means:

 

(a)          Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;

 

(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 6.04;

 

(c)          pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

15

 

 

(d)          deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)          judgment liens in respect of judgments that do not constitute an
Event of Default under Section 8.01(h);

 

(f)          easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Company or any Subsidiary;

 

(g)          the interest or title of a lessor under any lease (including
without limitation Capital Lease Obligations) otherwise permitted under this
Agreement with respect to the property subject to such lease;

 

(h)          Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon; and

 

(i)          any Lien, right of pledge or set-off arising under the applicable
general banking terms and conditions (algemene bankvoorwaarden) of the relevant
account bank or under other terms and conditions of such bank

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;

 

(b)          investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(c)          investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States or any State thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000;

 

(d)          fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;

 

(e)          money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000; and

 

16

 

 

(f)          any joint and several liability (hoofdelijke aansprakelijkheid)
under any fiscal unity for VAT, Dutch corporate income tax or other purposes.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Lender); provided that to the extent such market practice is not
administratively feasible for the Lender, then “Rate Determination Date” means
such other day as otherwise reasonably determined by the Lender.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Lender or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Lender. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. To the extent requested by
the Lender, each Responsible Officer will provide an incumbency certificate and
to the extent requested by the Lender, appropriate authorization documentation,
in form and substance satisfactory to the Lender.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.

 

17

 

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Lender shall determine; and (b) with respect to any
Letter of Credit, each of the following: (i) each date of issuance, amendment
and/or extension of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of any payment by the Lender under any Letter of Credit
denominated in an Alternative Currency, and (iii) such additional dates as the
Lender shall determine.

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by the Lender pursuant to Section 2.01.

 

“Revolving Commitment” means the Lender’s obligation to (a) make Revolving Loans
to the Borrowers pursuant to Section 2.01 and (b) issue Letters of Credit for
the account of the Company pursuant to Section 2.03. The Revolving Commitment on
the Closing Date shall be $40,000,000.

 

“Revolving Loan” has the meaning specified in Section 2.01.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sale and Leaseback Transaction” means any sale or other transfer of property by
any Person with the intent to lease such property as lessee.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Lender to be customary in the place of disbursement or payment
for the settlement of international banking transactions in the relevant
Alternative Currency.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 9.11).

 

“Spot Rate” for a currency means the rate determined by the Lender to be the
rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Lender may obtain such spot rate from
another financial institution designated by the Lender if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency; and provided further that the Lender may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in an Alternative Currency.

 

18

 

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
for borrowed money the payment of which is subordinated to payment of the
Obligations to the written satisfaction of the Lender.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests which are ordinarily, in the absence of contingencies, entitled
to vote for the election of directors (or persons performing similar functions)
is at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

 

“Substantial Portion” means, with respect to the property of the Company and its
Subsidiaries, property which (a) represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries as would be shown in the
consolidated financial statements of the Company and its Subsidiaries as at the
beginning of the twelve-month period ending with the last day of the month
preceding the month in which such determination is made, or (b) is responsible
for more than 10% of the consolidated net sales or of the consolidated net
income of the Company and its Subsidiaries as reflected in the financial
statements referred to in clause (a) above for such twelve-month period.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Tangible Net Worth” means, at any date, an amount equal to (a) the total common
stockholder’s equity of the Company, minus (b) the amount of all intangible
items included therein, including, without limitation, goodwill, franchises,
licenses, patents, trademarks, tradenames, copyrights, service marks and brand
names, all as determined in accordance with GAAP.

 

19

 

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the Lender to
be a suitable replacement) is open for the settlement of payments in Euro.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and L/C Obligations.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement, the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c).

 

“Wholly-Owned Subsidiary” of a Person means (a) any subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled (other than in the case of Foreign Subsidiaries, director’s
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than the Company and its Subsidiaries under applicable law).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Working Capital” means, for any Person at any date, its Consolidated Current
Assets at such date minus its Consolidated Current Liabilities at such date.

 

1.02        Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

20

 

 

(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including the Loan Documents and any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, amended and restated, modified, extended,
restated, replaced or supplemented from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory rules, regulations, orders and provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified, extended, restated, replaced or supplemented from time to
time, and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
Any and all references to “Borrower” regardless of whether preceded by the term
a, any, each of, all, and/or, or any other similar term shall be deemed to
refer, as the context requires, to each and every (and/or any one or all)
parties constituting a Borrower, individually and/or in the aggregate.

 

(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)          Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Company and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

 

(b)          Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or Lender shall so request, the Lender and the
Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP; provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Lender financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

21

 

 



1.04        Rounding.

 

Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

1.05        Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).

 

1.06        Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

1.07        UCC Terms.

 

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

 

1.08        Exchange Rates; Currency Equivalents.

 

(a)          The Lender shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Lender.

 

(b)          Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Lender.

 

22

 

 

1.09        Additional Alternative Currencies.

 

(a)          The Company may from time to time request that Eurocurrency Rate
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
(i) such requested currency is an Eligible Currency and (ii) such requested
currency shall only be treated as a “LIBOR Quoted Currency” to the extent that
there is published LIBOR rate for such currency. In the case of any such request
with respect to the making of Eurocurrency Rate Loans, such request shall be
subject to the approval of the Lender, and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Lender.

 

(b)          Any such request shall be made to the Lender not later than 11:00
a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Lender in its sole
discretion).

 

(c)          If the Lender consents to making Eurocurrency Rate Loans or Letters
of Credit in such requested currency and the Lender reasonably determines that
an appropriate interest rate is available to be used for such requested
currency, the Lender shall so notify the Company and may amend the definition of
Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent necessary to
add the applicable Eurocurrency Rate for such currency and (ii) to the extent
the definition of Eurocurrency Rate reflects the appropriate interest rate for
such currency or has been amended to reflect the appropriate rate for such
currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency for purposes of any Borrowings of Eurocurrency Rate Loans
or the issuance of Letters of Credit, as applicable.

 

1.10        Change of Currency.

 

(a)          Each obligation of the Borrowers to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption. If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

 

(b)          Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Lender may from time to time specify
to be appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

 

(c)          Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Lender may from time to time specify
to be appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.

 

23

 

 

1.11        Dutch Terms

 

In this Agreement, in the context of a Loan Party or assets located in the
Netherlands, a reference in this Agreement to:

 

(a)          “the Netherlands” means the European part of the Kingdom of the
Netherlands and “Dutch” means in or of the Netherlands;

 

(b)          “Dutch Civil Code” means the Dutch Civil Code (Burgerlijk Wetboek).

 

(c)          a “person” includes a natural person, a legal person (within the
meaning of articles 2:1 to 2:3 (inclusive) of the Dutch Civil Code), a general
partnership (vennootschap onder firma), a limited partnership (commanditaire
vennootschap) or other partnership (maatschap) or other entity and any other
temporary or permanent joint venture as well as similar entities incorporated
under the laws of any jurisdiction other than the Netherlands;

 

(d)          a “director” means a statutair bestuurder;

 

(e)          a “board of directors” means a bestuur;

 

(f)          a “board of supervisory directors” means a raad van commissarissen;

 

(g)          a “necessary action to authorise” includes, where applicable,
without limitation:

 

(i)          a resolution from the board of directors approving the terms of,
and the transactions contemplated by this Agreement and resolving that it
execute, deliver and perform this Agreement and any other Applicable Foreign
Obligor Documents;

 

(ii)         to the extent required under Dutch law or the applicable articles
of association, a resolution from the general meeting of the shareholders
approving the terms of, and the transactions contemplated by this Agreement and
resolving that it execute, deliver and perform this Agreement and any other
Applicable Foreign Obligor Documents;

 

(iii)        to the extent required under Dutch law or the applicable articles
of association, a resolution from the board of supervisory directors approving
the resolutions of the board of directors and the terms of, and the transactions
contemplated by this Agreement and resolving that it execute, deliver and
perform this Agreement and any other Applicable Foreign Obligor Documents;

 

(iv)        any action required to comply with the Works Councils Act of the
Netherlands (Wet op de ondernemingsraden) followed by obtaining an unconditional
positive advice (advies) from the competent works council(s); and

 

(v)         authorising the Company to act as its agent in connection with the
Applicable Foreign Obligor Documents.

 

(h)          A “subsidiary” includes a dochtermaatschappij as defined in Article
2:24a of the Dutch Civil Code (Burgerlijk Wetboek);

 

24

 

 

(i)          “security”, a “security interest” or “lien” includes any mortgage
(hypotheek), pledge (pandrecht), retention of title arrangement
(eigendomsvoorbehoud), privilege (voorrecht), right of retention (recht van
retentie), right to reclaim goods (recht van reclame), financial collateral
arrangement (financiële zekerheidsovereenkomst) and, in general, any right in
rem (goederenrechtelijk recht), created for the purpose of granting security
(goederenrechtelijk zekerheidsrecht);

 

(j)          a “winding-up”, “administration”, “reorganisation” or “dissolution”
(and any of those terms) includes a Dutch entity being declared bankrupt
(failliet verklaard) or dissolved (ontbonden);

 

(k)          a “moratorium” includes surseance van betaling and granted a
moratorium includes surseance verleend;

 

(l)          “insolvency proceedings” include:

 

(i)          bankruptcy (faillissement), suspension of payments (surseance van
betaling), emergency procedure (noodregeling) or any other procedure having the
effect that the entity to which it applies loses the free management or ability
to dispose of its property (irrespective of whether the procedure is provisional
or final); and

 

(ii)         dissolution (ontbinding) or any other procedure having the effect
that the entity to which it applies ceases to exist;

 

(m)          any “procedure” in relation to the suspension of payments,
moratorium of any indebtedness, winding-up, administration or reorganisation or
analogous procedure or step includes a Dutch entity having filed a notice under
Section 36 of the Dutch Tax Collection Act (Invorderingswet 1990) or Section 60
of the Social Insurance Financing Act of the Netherlands (Wet Financiering
Sociale Verzekeringen) in conjunction with Section 36 of the Tax Collection Act
(Invorderingswet 1990);

 

(n)          “Debtor Relief Laws” includes the Dutch Bankruptcy Act
(Faillissementswet);

 

(o)          an “administrator” includes a bewindvoerder;

 

(p)          an “attachment” includes a beslag; and

 

(q)          a “merger” includes a juridische fusie.

 

Article II

COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Loans.

 

Subject to the terms and conditions set forth herein, the Lender agrees to make
loans (each such loan, a “Revolving Loan”) to the Borrowers, in Dollars or in
one or more Alternative Currencies, from time to time, on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of the Revolving Commitment; provided, however, that
after giving effect to any Revolving Borrowing, (i) the Total Revolving
Outstandings shall not exceed the Revolving Commitment, (ii) the aggregate
Outstanding Amount of all Loans made to the Netherlands Borrower shall not
exceed the Netherlands Borrower Sublimit, and (iii) the aggregate Outstanding
Amount of all Loans denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit. Within the limits of the Revolving Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
Revolving Loans, prepay under Section 2.05, and reborrow under this Section
2.01. Revolving Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein; provided, however, any Revolving Borrowings made on the
Closing Date or any of the three (3) Business Days following the Closing Date
shall be made as Base Rate Loans unless the Company delivers a Funding Indemnity
Letter not less than three (3) Business Days prior to the date of such Revolving
Borrowing.

 

25

 

 

2.02        Borrowings, Conversions and Continuations of Loans.

 

(a)          Notice of Borrowing.   Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurocurrency Rate Loans
shall be made upon the applicable Borrower’s irrevocable notice to the Lender,
which may be given by (A) telephone or (B) a Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the Lender of a
Loan Notice. Each such notice must be received by the Lender not later than
11:00 a.m. (i) three (3) Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four (4) Business Days (or five
(5) Business Days in the case of a Special Notice Currency) prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (iii) on the requested date of any
Borrowing of Base Rate Loans. Each Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans shall be, unless otherwise agreed by Lender, in a
principal amount of the Dollar Equivalent of $1,000,000 or a whole multiple of
the Dollar Equivalent of $100,000 in excess thereof (or such lesser amounts as
agreed by the Lender). Except as provided in Sections 2.03(c), each Borrowing of
or conversion to Base Rate Loans shall be, unless otherwise agreed by Lender, in
a principal amount of $100,000 or a whole multiple of $10,000 in excess thereof
(or such lesser amounts as agreed by the Lender). Each Loan Notice (whether
telephonic or written) shall specify (A) whether the applicable Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Loans, as the case may be, (B) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (C) the principal amount of Loans to be borrowed, converted or
continued, (D) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (E) if applicable, the duration of the Interest Period with
respect thereto, (F) the currency of the Loans to be borrowed, and (G) the
applicable Borrower. If a Borrower fails to specify a currency in a Loan Notice
requesting a Borrowing, then the Loans so requested shall be made in Dollars. If
a Borrower fails to specify a Type of Loan in a Loan Notice or if a Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one (1) month. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If a Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month. Excepted as permitted pursuant to
Section 2.02(c), no Loan may be converted into or continued as a Loan
denominated in a different currency, but instead must be repaid in the original
currency of such Loan and reborrowed in the other currency.

 

26

 

 

(b)          Advances.   Following receipt of a Loan Notice, upon satisfaction
of the applicable conditions set forth in Section 4.02 (and, if such Borrowing
is the initial Credit Extension, Section 4.01), the Lender shall make the
requested funds available to the applicable Borrower either by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Lender by such
Borrower.

 

(c)          Eurocurrency Rate Loans.   Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan. During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans without the consent of the Lender, and the Lender may demand that any
or all of the outstanding Eurocurrency Rate Loans denominated in Dollars be
converted immediately to Base Rate Loans and any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.

 

(d)          Interest Periods.   After giving effect to all Revolving
Borrowings, all conversions of Revolving Loans from one Type to the other, and
all continuations of Revolving Loans as the same Type, there shall not be more
than ten (10) Interest Periods in effect.

 

2.03        Letters of Credit.

 

(a)          The Letter of Credit Commitment.

 

(i)          Subject to the terms and conditions set forth herein, the Lender
agrees (A) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Company or, in the Lender’s sole and absolute
discretion, any of its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (B) to honor
drawings under the Letters of Credit; provided that after giving effect to any
L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Outstandings shall not exceed the Revolving Commitment and (y) the
Outstanding Amount of the L/C Obligations not exceed the Letter of Credit
Sublimit. Each request by the Company for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Company that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

 

(ii)         The Lender shall not be under any obligation to issue any Letter of
Credit if:

 

(A)         subject to Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve (12) months after the date of
issuance or last extension, unless the Lender has approved such expiry date; or

 

27

 

 

(B)         the expiry date of the requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless Borrower provides Cash Collateral
at the time of issuance or the Lender has approved such expiry date.

 

(C)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Lender from
issuing the Letter of Credit, or any Law applicable to the Lender or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Lender shall prohibit, or request that the
Lender refrain from, the issuance of letters of credit generally or the Letter
of Credit in particular or shall impose upon the Lender with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which the
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Lender any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Lender in good faith
deems material to it;

 

(D)         the issuance of the Letter of Credit would violate one or more
policies of the Lender applicable to letters of credit generally;

 

(E)         except as otherwise agreed by the Lender, the Letter of Credit is in
an initial stated amount less than $100,000;

 

(F)         except as otherwise agreed by the Lender, the Letter of Credit is to
be denominated in a currency other than Dollars or an Alternative Currency;

 

(G)         the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

 

(H)         the Lender does not as of the issuance date of the requested Letter
of Credit issue Letters of Credit in the requested currency.

 

(iii)        The Lender shall be under no obligation to amend any Letter of
Credit if (A) the Lender would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

28

 

 

(b)          Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)          Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Company delivered to the Lender in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Company and/or such Subsidiary, as required by the
L/C Issuer. Such Letter of Credit Application may be sent by fax transmission,
by United States mail, by overnight courier, by electronic transmission using
the system provided by the Lender, by personal delivery or by any other means
acceptable to the Lender. Such Letter of Credit Application must be received by
the Lender not later than 11:00 a.m. at least five (5) Business Days (or such
later date and time as the Lender may agree in a particular instance in its sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Lender: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof and in the absence of specification of currency shall be deemed a
request for a Letter of Credit denominated in Dollars; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the Lender may require. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the Lender
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the Lender may require. Additionally,
the Company shall furnish to the Lender such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the Lender may require.

 

(ii)         Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Lender will also deliver to the Company a true and
complete copy of such Letter of Credit or amendment.

 

(iii)        If the Company so requests in any applicable Letter of Credit
Application, the Lender may, in its sole discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the Lender to prevent any such extension at least once in each twelve (12) month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve (12) month period to be agreed upon at the
time such Letter of Credit is issued. Unless otherwise directed by the Lender,
the Company shall not be required to make a specific request to the Lender for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lender shall permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the Lender shall not permit any such extension if (A) the Lender
has determined that it would not be permitted, or would have no obligation at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.03(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date from the Company that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and directing the
Lender not to permit such extension.

 

29

 



 

(c)          Drawings and Reimbursements. Upon receipt from the beneficiary of
any Letter of Credit of any notice of a drawing under such Letter of Credit, the
Lender shall notify the Company thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the Lender
in such Alternative Currency, unless (i) the Lender (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or (ii)
in the absence of any such requirement for reimbursement in Dollars, the Company
shall have notified the Lender promptly following receipt of the notice of
drawing that the Company will reimburse the Lender in Dollars. In the case of
any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the Lender shall notify the Company of
the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than 11:00 a.m. on the date of any payment by
the Lender under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the Lender under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Company shall reimburse the Lender in an amount equal to the amount
of such drawing and in the applicable currency. In the event that (A) a drawing
denominated in an Alternative Currency is to be reimbursed in Dollars pursuant
to the second sentence in this Section 2.03(c) and (B) the Dollar amount paid by
the Company, whether on or after the Honor Date, shall not be adequate on the
date of that payment to purchase in accordance with normal banking procedures a
sum denominated in the Alternative Currency equal to the drawing, the Company
agrees, as a separate and independent obligation, to indemnify the Lender for
the loss resulting from its inability on that date to purchase the Alternative
Currency in the full amount of the drawing. If the Company fails to so reimburse
the Lender by such time, the Company shall be deemed to have requested a
Revolving Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the amount of the unreimbursed drawing (expressed in Dollars in
the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), without
regard to the minimum and multiples specified in Section 2.02 for the principal
amount of Base Rate Loans. Any notice given by the Lender pursuant to this
Section 2.03(c) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(d)          Obligations Absolute. The obligation of the Company to reimburse
the Lender for each drawing under each Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(i)          any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)         the existence of any claim, counterclaim, setoff, defense or other
right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Lender or any
other Person, whether in connection with this Agreement or by such Letter of
Credit, the transactions contemplated hereby or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)        any draft, demand, endorsement, certificate or other document
presented under or in connection with such Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

 

30

 

 

(iv)        waiver by the Lender of any requirement that exists for the Lender’s
protection and not the protection of the Company or any waiver by the Lender
which does not in fact materially prejudice the Company;

 

(v)         honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

 

(vi)        any payment made by the Lender in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

 

(vii)       any payment by the Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Lender under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(viii)      any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Company or
any of its Subsidiaries; or

 

(ix)         any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally.

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the Lender. The Company shall be conclusively deemed to
have waived any such claim against the Lender and its correspondents unless such
notice is given as aforesaid.

 

(e)          Role of the Lender.   The Lender and the Company agree that, in
paying any drawing under a Letter of Credit, the Lender shall not have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. The Company
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Company’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the Lender, any of its
Related Parties nor any correspondent, participant or assignee of the Lender
shall be liable or responsible for any of the matters described in Section
2.03(d). In furtherance and not in limitation of the foregoing, the Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Lender shall not be responsible for the
validity or sufficiency of any instrument transferring, endorsing or assigning
or purporting to transfer, endorse or assign a Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason. The Lender may send a Letter of Credit
or conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

 

31

 

 

(f)          Applicability of ISP; Limitation of Liability.   Unless otherwise
expressly agreed by the Lender and the Company when a Letter of Credit is
issued, the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, the Lender shall not be responsible to the
Company for, and the Lender’s rights and remedies against the Company shall not
be impaired by, any action or inaction of the Lender required or permitted under
any law, order, or practice that is required or permitted to be applied to any
Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the Lender or the beneficiary is located, the practice stated
in the ISP or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

 

(g)          Letter of Credit Fees.   The Company shall pay to the Lender a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (A) due and payable on the first Business Day
following each fiscal quarter end, commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand and (B) computed on a quarterly basis in arrears.
If there is any change in the Applicable Rate during any quarter, the daily
amount available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 

(h)          Conflict with Issuer Documents.   In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(i)          Letters of Credit Issued for Subsidiaries.   Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Company shall be
obligated to reimburse the Lender hereunder for any and all drawings under such
Letter of Credit. The Company hereby acknowledges that the issuance of Letters
of Credit for the account of Subsidiaries inures to the benefit of the Company,
and that the Company’s business derives substantial benefits from the businesses
of such Subsidiaries.

 

2.04        Reserved.

 

32

 

 

2.05        Prepayments.

 

(a)          Optional.   A Borrower may, upon notice to the Lender pursuant to
delivery to the Lender of a Notice of Loan Prepayment, at any time or from time
to time voluntarily prepay Loans in whole or in part without premium or penalty
subject to Section 3.05; provided that, unless otherwise agreed by the Lender
(A) such notice must be received by Lender not later than 11:00 a.m. (1) three
(3) Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (2) four (4) Business Days (or five (5), in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (3) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof (or such lesser
amounts as agreed by the Lender); (C) any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in a minimum principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof (or such lesser
amounts as agreed by the Lender); and (D) any prepayment of Base Rate Loans
shall be in a principal amount of $100,000 or a whole multiple of $10,000 in
excess thereof (or such lesser amounts as agreed by the Lender) or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date, the currency and amount of such prepayment and
the Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. If such notice is given by a
Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.

 

(b)          Mandatory.

 

(i)          If for any reason the Total Revolving Outstandings at any time
exceed the Revolving Commitment at such time, the Borrowers shall immediately
prepay Revolving Loans (together with all accrued but unpaid interest thereon)
and/or the Company shall immediately Cash Collateralize the L/C Obligations in
an aggregate amount equal to such excess; provided, however, that the Company
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b) unless, after the prepayment of the Revolving Loans, the Total
Revolving Outstandings exceed the Revolving Commitment at such time.

 

(ii)         Application of Other Payments. Prepayments made pursuant to this
Section 2.05(b), first, shall be applied to the outstanding Revolving Loans,
and, second, shall be used to Cash Collateralize the remaining L/C Obligations.
Upon the drawing of any Letter of Credit that has been Cash Collateralized, the
funds held as Cash Collateral shall be applied (without any further action by or
notice to or from the Company or any other Loan Party that has provided Cash
Collateral) to reimburse the Lender.

 

(iii)        Alternative Currencies. If the Lender notifies the Company at any
time that the Outstanding Amount of all Loans and L/C Obligations denominated in
Alternative Currencies at such time exceeds an amount equal to 105% of the
Alternative Currency Sublimit then in effect, then, within two (2) Business Days
after receipt of such notice, the Borrowers shall prepay Loans and/or the
Company shall Cash Collateralize Letters of Credit in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Alternative Currency Sublimit then in effect.

 

(iv)        Netherlands Borrower Sublimit. If the Lender notifies the Company at
any time that the Outstanding Amount of all Loans owing by the Netherlands
Borrower at such time exceeds an amount equal to 105% of the Netherlands
Borrower Sublimit then in effect, then, within two (2) Business Days after
receipt of such notice, the Netherlands Borrower shall prepay Loans in an
aggregate amount sufficient to reduce such Outstanding Amount as of such date of
payment to an amount not to exceed 100% of the Netherlands Borrower Sublimit
then in effect.

 

33

 

 

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
Eurocurrency Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

 

2.06        Termination, Increase or Reduction of Commitments.

 

(a)          Optional. The Company may, upon notice to the Lender, terminate the
Revolving Commitment or the Letter of Credit Sublimit, or from time to time
permanently reduce the Revolving Commitment or the Letter of Credit Sublimit;
provided that (i) any such notice shall be received by the Lender not later than
11:00 a.m. five (5) Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof and (iii) the Company
shall not terminate or reduce (A) the Revolving Commitment if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Revolving Commitment or (B) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit.

 

(b)          Incremental Increase.  The Borrowers may, upon notice to the
Lender, request that the Revolving Commitment be increased, on a one time basis,
by an amount not to exceed $10,000,000 (the “Incremental Facility Amount”). 
Such notice shall set forth the amount of the requested increase (which shall be
a minimum amount of $5,000,000 and minimum increments of $1,000,000).  The
Lender shall, by notice to the Borrowers, either agree to increase the Revolving
Commitment or decline to increase the Revolving Commitment, in either case, in
its sole discretion.  In the event the Incremental Facility Amount is approved
by the Lender, it will be subject to the execution and delivery of such
definitive agreements and other documentation as deemed reasonably necessary by
the Lender to effectuate such increase.  The Incremental Facility Amount is
uncommitted as of the Closing Date.

 

(c)          Payment of Fees. All fees in respect of the Revolving Commitment
accrued until the effective date of any termination of the Revolving Commitment
shall be paid on the effective date of such termination.

 

2.07        Repayment of Loans.

 

Each Borrower shall repay to the Lender on the Maturity Date the aggregate
principal amount of all Revolving Loans made to such Borrower that are
outstanding on such date.

 

2.08        Interest and Default Rate.

 

(a)          Interest. Subject to the provisions of Section 2.08(b), (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period from the applicable borrowing date at a rate
per annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate; and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate. To the extent
that any calculation of interest or any fee required to be paid under this
Agreement shall be based on (or result in) a rate that is less than zero, such
rate shall be deemed zero for purposes of this Agreement.

 

34

 

 

(b)          Default Rate.

 

(i)          If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)         If any amount (other than principal of any Loan) payable by a
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Lender such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)        Upon the request of the Lender, while any Event of Default exists
(including a payment default), all outstanding Obligations hereunder may accrue
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

 

(iv)        Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

(c)          Interest Payments. Interest on each Loan shall be due and payable
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

 

2.09        Fees.

 

In addition to certain fees described in subsection (g) of Section 2.03:

 

(a)          [Reserved]

 

(b)          Other Fees.

 

The Company shall pay to the Lender, in Dollars, such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.10        Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365 day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.11, bear
interest for one (1) day. Each determination by the Lender of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

35

 

 

2.11        Payments Generally.

 

All payments to be made by the Borrowers shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Lender at the Lender’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein. Except as otherwise expressly provided herein, all payments by
the Borrowers hereunder with respect to principal and interest on Loans
denominated in an Alternative Currency shall be made to the Lender at the
Lender’s Office in such Alternative Currency and in Same Day Funds not later
than the Applicable Time specified by the Lender on the dates specified herein.
Without limiting the generality of the foregoing, the Lender may require that
any payments due under this Agreement be made in the United States. If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. All
payments received by the Lender (i) after 2:00 p.m., in the case of payments in
Dollars, or (ii) after the Applicable Time specified by the Lender, in the case
of payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. Subject to Section 2.07(a) and as otherwise specifically
provided for in this Agreement, if any payment to be made by a Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

2.12        Cash Collateral.

 

(a)          Certain Credit Support Events.   If (i) as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, or (ii)
the Company shall be required to provide Cash Collateral pursuant to the terms
hereof, the Company shall immediately following any request by the Lender,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount. Additionally, if the Lender notifies the Company at any time
that the Outstanding Amount of all L/C Obligations at such time exceeds 105% of
the Letter of Credit Sublimit then in effect, then within two (2) Business Days
after receipt of such notice, the Company shall provide Cash Collateral for the
Outstanding Amount of the L/C Obligations in an amount not less than the amount
by which the Outstanding Amount of all L/C Obligations exceeds the Letter of
Credit Sublimit.

 

(b)          Grant of Security Interest.   The Company hereby grants to (and
subjects to the control of) the Lender and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.12(c). If at any time the
Lender determines that Cash Collateral is subject to any right or claim of any
Person other than the Lender, or that the total amount of such Cash Collateral
is less than the Minimum Collateral Amount, the Company will, promptly upon
demand by the Lender, pay or provide to the Lender additional Cash Collateral in
an amount sufficient to eliminate such deficiency. All Cash Collateral (other
than credit support not constituting funds subject to deposit) shall be
maintained in one or more blocked, non-interest bearing deposit accounts at Bank
of America. The Company shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

 

36

 

 

(c)          Application.   Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.12 or
Sections 2.03, 2.05 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(d)          Release.   Cash Collateral (or the appropriate portion thereof)
provided to secure obligations shall be released promptly following the
determination by the Lender that there exists excess Cash Collateral; provided,
however, (i) any such release shall be without prejudice to, and any
disbursement or other transfer of Cash Collateral shall be and remain subject
to, any other Lien conferred under the Loan Documents and the other applicable
provisions of the Loan Documents, and (ii) the Person providing Cash Collateral
and the Lender may agree that Cash Collateral shall not be released but instead
held to support future anticipated obligations.

 

2.13        The Netherlands Borrower.

 

(a)          Obligations.   Notwithstanding anything contained to the contrary
herein or in any Loan Document, (i) the Netherlands Borrower shall not be
obligated with respect to any Obligations of the Company hereunder, (ii) the
Obligations owed by the Netherlands Borrower hereunder shall be several and not
joint with the Obligations of the Company and (iii) the Netherlands Borrower
shall not be obligated as a Guarantor under Article IX with respect to the
Obligations of the Company or any Domestic Subsidiary.

 

(b)          Appointment.   The Netherlands Borrower hereby irrevocably appoints
the Company to act as its agent for all purposes of this Agreement and the other
Loan Documents and agrees that (i) the Company may execute such documents on
behalf of the Netherlands Borrower as the Company deems appropriate in its sole
discretion and the Netherlands Borrower shall be obligated by all of the terms
of any such document executed on its behalf (ii) any notice or communication
delivered by the Lender to the Company shall be deemed delivered to the
Netherlands Borrower and (iii) the Lender may accept, and be permitted to rely
on, any document, instrument or agreement executed by the Company on behalf of
the Netherlands Borrower.

 

Article III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

If any payments to the Lender under this Agreement are made from outside the
United States, the applicable Borrower will not deduct any foreign taxes from
any payments it makes to the Lender. If any such taxes are imposed on any
payments made by a Borrower (including payments under this paragraph), such
Borrower will pay the taxes and will also pay to the Lender, at the time
interest is paid, any additional amount which the Lender specifies as necessary
to preserve the after-tax yield the Lender would have received if such taxes had
not been imposed. As soon as practicable after any payment of taxes by any Loan
Party to a Governmental Authority, as provided in this Section 3.01, the Company
will deliver to the Lender the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Lender.

 

37

 

 

The Company will confirm that the applicable Borrower has paid the taxes by
giving the Lender official tax receipts (or notarized copies) within thirty (30)
days after the due date.

 

3.02        Illegality.

 

(a)          If Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for Lender or its
applicable Lending Office to perform any of its obligations hereunder or to
make, maintain or fund or charge interest with respect to any Credit Extension
or to determine or charge interest rates based upon the Eurocurrency Rate, or
any Governmental Authority has imposed material restrictions on the authority of
Lender to purchase or sell, or to take deposits of, Dollars or any Alternative
Currency in the applicable interbank market, then, on notice thereof by Lender
to the Company, (i) any obligation of Lender to issue, make, maintain, fund or
charge interest with respect to any such Credit Extension or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of Lender making or maintaining Base Rate Loans the interest rate on
which is determined by reference to the Eurocurrency Rate component of the Base
Rate, the interest rate on which Base Rate Loans of Lender shall, if necessary
to avoid such illegality, be determined by Lender without reference to the
Eurocurrency Rate component of the Base Rate, in each case until Lender notifies
the Company that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (i) the Borrowers shall, upon demand from
Lender, prepay or, if applicable and such Loans are denominated in Dollars,
convert all Eurocurrency Rate Loans of Lender to Base Rate Loans (the interest
rate on which Base Rate Loans of Lender shall, if necessary to avoid such
illegality, be determined by Lender without reference to the Eurocurrency Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if Lender may lawfully continue to maintain such Eurocurrency Rate
Loans to such day, or immediately, if Lender may not lawfully continue to
maintain such Eurocurrency Rate Loans and (ii) if such notice asserts the
illegality of Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Lender shall during the period of such suspension compute
the Base Rate applicable to Lender without reference to the Eurocurrency Rate
component thereof until the Company is advised in writing by Lender that it is
no longer illegal for Lender to determine or charge interest rates based upon
the Eurocurrency Rate. Upon any such prepayment or conversion, the applicable
Borrower shall also pay accrued interest on the amount so prepaid or converted.

 

(b)          If, in any applicable jurisdiction, Lender or any Designated Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for Lender or its applicable Designated Lender
to (i) perform any of its obligations hereunder or under any other Loan
Document, (ii) to fund or maintain its participation in any Loan or Letter of
Credit or (iii) issue, make, maintain, fund or charge interest or fees with
respect to any Credit Extension to the Netherlands Borrower, Lender shall
promptly notify Company, and until such notice by Lender is revoked, any
obligation of Lender to issue, make, maintain, fund or charge interest or fees
with respect to any such Credit Extension shall be suspended, and to the extent
required by applicable Law, cancelled. Upon receipt of such notice, the Loan
Parties shall, (A) repay the affected outstanding Obligations), (B) to the
extent applicable, Cash Collateralize that portion of applicable L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit to the extent not
otherwise Cash Collateralized and (C) take all reasonable actions requested by
Lender to mitigate or avoid such illegality.

 

38

 

 

(c)          The Lender may at its option make any Credit Extension to any
Borrower by causing any domestic or foreign branch or Affiliate of Lender (a
“Designated Lender”) to make such Credit Extension; provided that any exercise
of such option shall not affect the obligation of the relevant Borrower to repay
such Credit Extension in accordance with the terms of this Agreement; provided,
however, if the Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Lender or its
applicable Designated Lender to (i) perform any of its obligations hereunder or
under any other Loan Document, (ii) to fund or maintain its participation in any
Loan or (iii) issue, make, maintain, fund or charge interest or fees with
respect to any Credit Extension to the Netherlands Borrower then, on notice
thereof by the Lender to the Company, and until such notice by the Lender is
revoked, any obligation of the Lender or its Designated Lender to issue, make,
maintain, fund or charge interest or fees with respect to any such Credit
Extension shall be suspended, and to the extent required by applicable Law,
cancelled. Upon receipt of such notice, the Loan Parties shall, take all
reasonable actions requested by the Lender to mitigate or avoid such illegality.
Any Designated Lender shall be considered a Lender.

 

3.03        Inability to Determine Rates.

 

If in connection with any request for a Eurocurrency Rate Loan or a conversion
to or continuation thereof, the Lender determines that (a) deposits (whether in
Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency) or in connection with an
existing or proposed Base Rate Loan, (c) a fundamental change has occurred in
the foreign exchange or interbank markets with respect to such Alternative
Currency (including, without limitation, changes in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls) or (d) the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to the Lender of funding such Eurocurrency Rate Loan,
the Lender will promptly so notify the Company. Thereafter, (i) the obligation
of the Lender to make or maintain Eurocurrency Rate Loans in the affected
currency or currencies shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (ii) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Lender revokes such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in the affected currency or currencies
(to the extent of the affected Eurocurrency Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein. Notwithstanding
the foregoing, in the case of such pending request, the Lender, in consultation
with the Company, may establish an alternative interest rate for funding Loans
in the applicable currency and amount, and with the same Interest Period as the
Loan requested to be made, converted or continued, as the case may be in which
case, such alternative rate of interest shall apply with respect to such Loans.

 

3.04        Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a)          Increased Costs Generally.   If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
the Lender (except any reserve requirement contemplated by Section 3.04(e));

 

39

 

 

(ii)         subject the Lender to any taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)        impose on the Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by the Lender or any Letter of Credit;

 

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
the Lender of issuing or maintaining any Letter of Credit (or of maintaining its
obligation to issue any Letter of Credit), or to reduce the amount of any sum
received or receivable by the Lender hereunder (whether of principal, interest
or any other amount) then, upon request of the Lender, the applicable Borrower
will pay to the Lender such additional amount or amounts as will compensate the
Lender for such additional costs incurred or reduction suffered.

 

(b)          Capital Requirements.  If the Lender determines that any Change in
Law affecting the Lender or the Lender’s Office or the Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on the Lender’s capital or on the capital of the
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of the Lender or the Loans made by or the Letters of Credit issued
by the Lender, to a level below that which the Lender or the Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration the Lender’s policies and the policies of the Lender’s holding
company with respect to capital adequacy), then from time to time the applicable
Borrower will pay to the Lender such additional amount or amounts as will
compensate the Lender or the Lender’s holding company for any such reduction
suffered.

 

(c)          Mandatory Costs.   If Lender incurs any Mandatory Costs
attributable to the Obligations hereunder, then from time to time the Company
will pay (or cause to be paid) to the Lender such Mandatory Costs. Such amount
shall be expressed as a percentage rate per annum and shall be payable on the
full amount of the applicable Obligations.

 

(d)          Certificates for Reimbursement.   A certificate of the Lender
setting forth the amount or amounts necessary to compensate the Lender or its
holding company, as the case may be, as specified in subsection (a), (b) or (c)
of this Section and delivered to the Company shall be conclusive absent manifest
error. The applicable Borrower shall pay the Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

 

40

 

 

(e)          Reserves on Eurocurrency Rate Loans.   The applicable Borrower
shall pay to the Lender, (i) as long as the Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurocurrency Rate
Loan equal to the actual costs of such reserves allocated to such Loan by the
Lender (as determined by the Lender in good faith, which determination shall be
conclusive), and (ii) as long as the Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by the Lender (as determined by the Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least ten (10) days’ prior notice of such additional interest or
costs from the Lender. If the Lender fails to give notice ten (10) days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice.

 

(f)          Delay in Requests.   Failure or delay on the part of the Lender to
demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of the Lender’s right to demand such compensation,
provided that no Borrower shall be required to compensate the Lender pursuant to
the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that the Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of the Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine (9) month period referred to above shall be extended
to include the period of retroactive effect thereof).

 

3.05        Compensation for Losses.

 

Upon demand of the Lender from time to time, each Borrower shall promptly
compensate the Lender for and hold the Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)          any failure by a Borrower (for a reason other than the failure of
the Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by such Borrower; or

 

(c)          any failure by a Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The applicable Borrower shall also pay any customary administrative
fees charged by the Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by a Borrower to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

 

41

 

 

3.06        Survival.

 

All of the Borrowers’ obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder.

 

Article IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01        Conditions of Initial Credit Extension.

 

The obligation of the Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

 

(a)          Execution of Credit Agreement; Loan Documents.   The Lender shall
have received (i) counterparts of this Agreement, executed by a Responsible
Officer of each Loan Party and (ii) counterparts of any other Loan Document,
executed by a Responsible Officer of the applicable Loan Party and a duly
authorized officer of each other Person party thereto.

 

(b)          Officer’s Certificate.   The Lender shall have received a
certificate of a Responsible Officer dated the Closing Date, certifying as to
the Organization Documents of each Loan Party (which, to the extent filed with a
Governmental Authority, shall be certified as of a recent date by such
Governmental Authority) and all necessary action to authorize, including the
resolutions of the governing body of each Loan Party, the good standing (to the
extent applicable), existence or its equivalent of each Loan Party and of the
incumbency (including specimen signatures) of the Responsible Officers of each
Loan Party.

 

(c)          Legal Opinions of Counsel.   The Lender shall have received an
opinion or opinions (including, if requested by the Lender, local counsel
opinions) of counsel for the Loan Parties, dated the Closing Date and addressed
to the Lender, in form and substance acceptable to the Lender.

 

(d)          Existing Indebtedness of the Loan Parties.   All of the existing
Indebtedness for borrowed money of the Company and its Subsidiaries (other than
Indebtedness permitted to exist pursuant to Section 7.02) shall be repaid in
full and all security interests related thereto shall be terminated on or prior
to the Closing Date.

 

(e)          Beneficial Ownership.   Prior to the Closing Date, if a Loan Party
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, it shall deliver a Beneficial Ownership Certification in relation to
such Loan Party.

 

(f)          Fees and Expenses.   The Lender shall have received all fees and
expenses, if any, owing pursuant to Section 2.09.

 

4.02        Conditions to all Credit Extensions.

 

The obligation of the Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

 

42

 

 

(a)          Representations and Warranties.   The representations and
warranties of each Loan Party contained in Article II, Article V or any other
Loan Document, or which are contained in any document furnished at any time
under or in connection herewith or therewith, shall (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct on and as of the date of such Credit Extension and (ii) with respect
to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects on and as of the
date of such Credit Extension, and except that for purposes of this Section
4.02, the representations and warranties contained in Sections 5.04(a)(i) and
5.04(a)(ii) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and 6.01(b), respectively.

 

(b)          Default.   No Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

 

(c)          Request for Credit Extension.   The Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

(d)          Alternative Currency.   In the case of a Credit Extension to be
denominated in an Alternative Currency, such currency remains an Eligible
Currency.

 

(e)          Legal Impediment.   There shall be no impediment, restriction,
limitation or prohibition imposed under Law or by any Governmental Authority, as
to the proposed financing under this Agreement or the repayment thereof or as to
rights created under any Loan Document or as to application of the proceeds of
the realization of any such rights.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

Article V

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to the Lender, as of the date made or deemed
made, that:

 

5.01        Organization; Powers.

 

Each of the Company and its Subsidiaries is duly organized, validly existing and
(to the extent such concept is applicable) in good standing under the laws of
the jurisdiction of its organization, has all requisite power and authority to
carry on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

5.02        Authorization; Enforceability.

 

The Transactions are within each Loan Party’s organization powers and have been
duly authorized by all necessary organizational and, if required, equity holder
action. This Agreement has been duly executed and delivered by each Loan Party
and constitutes a legal, valid and binding obligation of the Loan Parties,
enforceable in accordance with its terms, subject to applicable Debtor Relief
Laws and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

43

 

 

5.03        Governmental Approvals; No Conflicts.

 

The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (b) will not
violate any applicable law or regulation or the Organization Documents of the
Company or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Company or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Company or any of its Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of the Company or any of its
Subsidiaries.

 

5.04        Financial Condition; No Material Adverse Change.

 

(a)          The Company has heretofore furnished to the Lender its consolidated
balance sheet and statements of income, stockholders equity and cash flows (i)
as of and for the fiscal year ended October 31, 2017, reported on by RSM US LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended July 31, 2018, certified by a Financial
Officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

 

(b)          Since October 31, 2017, there has been no change in the business,
assets, operations, prospects or condition, financial or otherwise, of the
Company and its Subsidiaries which would reasonably be expected to have a
Material Adverse Effect.

 

5.05        Properties.

 

(a)          Each of the Company and its Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)          Each of the Company and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

5.06        Litigation and Environmental Matters.

 

(a)          There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) that involve
this Agreement or the Transactions.

 

44

 

 

(b)          Except with respect to any other matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

5.07        Compliance with Laws and Agreements.

 

Each of the Company and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing. Neither the Company nor any
Subsidiary is a party to any agreement or instrument or subject to any charter
or other corporate restriction which could reasonably be expected to have a
Material Adverse Effect.

 

5.08        Investment Company Status.

 

Neither the Company nor any of its Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

 

5.09        Taxes.

 

Each of the Company and its Subsidiaries has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which the
Company or such Subsidiary, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

 

5.10        ERISA.

 

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $1,000,000 the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed by more than $1,000,000 the fair market value of the assets
of all such underfunded Plans. As of the Closing Date the Borrowers are not and
will not be using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as
modified by Section 3(42) of ERISA) of one or more Benefit Plans in connection
with the Loans, the Letters of Credit or the Commitments.

 

45

 

 

5.11        Disclosure.

 

The Company has disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Company to the Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. As of
the Closing Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.

 

5.12        Subsidiaries.

 

Schedule 5.12 contains an accurate list of all Subsidiaries of the Company as of
the Closing Date, setting forth their respective jurisdictions of organization
and the percentage of their respective Equity Interests owned by the Company or
other Subsidiaries. All of the issued and outstanding Equity Interests of such
Subsidiaries have been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and are fully paid and
non-assessable. Each Subsidiary of the Company has and will have all requisite
organizational power to own or lease the properties used in its business and to
carry on its business as now being conducted and as proposed to be conducted.

 

5.13        Regulation U.

 

Margin stock (as defined in Regulation U of the FRB) constitutes less than 25%
of the value of those assets of the Company and its Subsidiaries which are
subject to any limitation on sale, pledge, or other restriction hereunder.

 

5.14        Sanctions Concerns and Anti-Corruption Laws.

 

(a)          Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the
knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i)
currently the subject or target of any Sanctions, (ii) included on OFAC’s List
of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.

 

(b)          Anti-Corruption Laws. The Loan Parties and their Subsidiaries have
conducted their business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

 

5.15        EEA Financial Institutions.

 

No Loan Party is an EEA Financial Institution.

 

5.16        Representations as to Netherlands Borrower.

 

(a)          The Netherlands Borrower is subject to civil and commercial Laws
with respect to its obligations under this Agreement and the other Loan
Documents to which it is a party (collectively, the “Applicable Foreign Obligor
Documents”), and the execution, delivery and performance by the Netherlands
Borrower of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.

 

46

 

 

Neither the Netherlands Borrower nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which the Netherlands
Borrower is organized and existing in respect of its obligations under the
Applicable Foreign Obligor Documents.

 

(b)          The Applicable Foreign Obligor Documents are in proper legal form
under the Laws of the jurisdiction in which the Netherlands Borrower is
organized and existing for the enforcement thereof against the Netherlands
Borrower under the Laws of such jurisdiction, and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents. It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which the
Netherlands Borrower is organized and existing or that any registration charge
or stamp or similar tax be paid on or in respect of the Applicable Foreign
Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.

 

(c)          There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which the Netherlands
Borrower is organized and existing either (i) on or by virtue of the execution
or delivery of the Applicable Foreign Obligor Documents or (ii) on any payment
to be made by the Netherlands Borrower pursuant to the Applicable Foreign
Obligor Documents, except as has been disclosed to the Lender. It is not
required under the Laws of the jurisdiction in which the Netherlands Borrower is
incorporated or resident or at the address specified for the Netherlands
Borrower on Schedule 1.01(b) to make any deduction for or on account of Tax from
any payment it may make under any Loan Documents.

 

(d)          The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by the Netherlands Borrower are, under applicable
foreign exchange control regulations of the jurisdiction in which the
Netherlands Borrower is organized and existing, not subject to any notification
or authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

 

(e)          The choice of the law of the State of New York as the governing law
of the Loan Documents will be recognized and enforced in the Netherlands
Borrower’s jurisdiction of incorporation and, subject to the Legal Reservations,
any judgment obtained in New York in relation to a Loan Document will be
recognized and enforced in the Netherlands Borrower’s jurisdiction of
incorporation.

 

(f)          Under the Laws of the jurisdiction in which the Netherlands
Borrower is incorporated it is not necessary that the Loan Documents be filed,
recorded or enrolled with any court or other authority in that jurisdiction or
that any stamp, registration or similar tax be paid on or in relation to the
Loan Documents or the transactions contemplated by the Loan Documents.

 

47

 

 

Article VI

AFFIRMATIVE COVENANTS

 

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, the Company covenants and
agrees with the Lender that:

 

6.01        Financial Statements; Ratings Change and Other Information.

 

The Company will furnish to the Lender:

 

(a)          within 90 days after the end of each fiscal year of the Company,
(i) its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by RSM US LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification,
commentary or exception and without any qualification or exception arising out
of the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (except that
consolidated balance sheets and related statements of operations and retained
earnings need not be provided for Inactive Subsidiaries or Subsidiaries whose
only asset is the Equity Interests of another Subsidiary of the Company and
consolidating statements need not be certified by such accountants) and (ii) a
consolidating balance sheet and related statements of operations, stockholders’
equity and cash flows for Company and the Subsidiaries as of the end of and for
such year, setting forth in each case in comparative form the figures for the
previous fiscal year;

 

(b)          within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Company, consolidated and consolidating
balance sheets of the Company and Subsidiaries and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis or
consolidating basis, as applicable in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes
(except that consolidated balance sheets and related statements of operations
and retained earnings need not be provided for Inactive Subsidiaries or
Subsidiaries whose only asset is the Equity Interests of another Subsidiary of
the Company and consolidating statements need not be certified by such
accountants);

 

(c)          concurrently with any delivery of financial statements under clause
(a) or (b) above, a Compliance Certificate of a Financial Officer of the Company
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 7.08 and 7.09 and (iii) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 5.04 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

 

48

 

 

(d)          [reserved];

 

(e)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Company to its shareholders generally, as the case may be;

 

(f)          within 45 days of the end of each fiscal year of the Company, an
annual operating and cash flow budget prepared in a manner consistent with the
budgets delivered by Borrower to the Lender prior to the Closing Date or
otherwise in a manner reasonably satisfactory to the Lender;

 

(g)          promptly following any request therefor, information and
documentation reasonably requested by the Lender for purposes of compliance with
applicable “know your customer” requirements under the PATRIOT Act, the
Beneficial Ownership Regulation or other applicable anti-money laundering laws;
and

 

(h)          promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as
the Lender may reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(e) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (a) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet, as listed on Schedule 1.01(b); or (b) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which the Lender has access (whether a commercial, third-party website or
whether sponsored by the Lender); provided that: (i) the Borrower shall deliver
paper copies of such documents to the Lender upon its request to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Lender and (ii) the Borrower shall notify the Lender (by
fax transmission or e-mail transmission) of the posting of any such documents
and provide to the Lender by e-mail electronic versions (i.e., soft copies) of
such documents.

 

6.02        Notices of Material Events.

 

The Company will furnish to the Lender prompt written notice of the following:

 

(a)          the occurrence of any Default;

 

(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any Loan
Party that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;

 

(c)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$1,000,000;

 

(d)          any claim to the effect that the Company or any of its Subsidiaries
has become subject to any Environmental Liability or any allegation that the
Company or any of its Subsidiaries has violated any Environmental Law which
could reasonably be expected to have a Material Adverse Effect; and

 

49

 

 

(e)          any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Company setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

6.03        Existence; Conduct of Business.

 

The Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 7.03. The Company will, and will cause each Subsidiary to, carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted.

 

6.04        Payment of Obligations.

 

The Company will, and will cause each of its Subsidiaries to, pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, and (b) the Company or such Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP.

 

6.05        Maintenance of Properties; Insurance.

 

The Company will, and will cause each of its Subsidiaries to, (a) keep and
maintain all material property necessary to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

 

6.06        Books and Records; Inspection Rights.

 

The Company will, and will cause each of its Subsidiaries to, keep proper books
of record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. The
Company will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times during normal business
hours and as often as reasonably requested. The Lender shall use commercially
reasonable efforts to conduct such activities in a manner designed to minimize
disruptions to the Company’s and its Subsidiaries’ ongoing business operations.

 

6.07        Compliance with Laws.

 

The Company will, and will cause each of its Subsidiaries to, comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

50

 

 

6.08        Use of Proceeds and Letters of Credit.

 

The proceeds of the Loans will be used for general corporate purposes. No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the FRB,
including Regulations T, U and X. Letters of Credit will be issued for the
Company’s general corporate purposes.

 

6.09        Subsidiary Guarantors.

 

The Company will promptly, but not more than 10 days after such event, cause
each Domestic Subsidiary which is acquired or created or which ceases to be an
Inactive Subsidiary after the Closing Date to execute and deliver to the Lender
a Joinder Agreement. In connection with the foregoing, the Company shall deliver
to the Lender, with respect to each new Guarantor to the extent applicable,
substantially the same documentation required pursuant to Sections 4.01 and such
other documents or agreements as the Lender may reasonably request. The Company
shall notify the Lender, within 10 days after the occurrence thereof, of any
Person becoming a Subsidiary.

 

6.10        Further Assurances.

 

The Company will, and will cause each other Loan Party to, execute and deliver
within 30 days after request therefor by the Lender, all further instruments and
documents and take all further action that may be necessary or desirable, or
that the Lender may reasonably request, in order to give effect to, and to aid
in the exercise and enforcement of the rights and remedies of the Lender under,
this Agreement and the other Loan Documents. In addition, the Company agrees to
deliver to the Lender within 30 days after the acquisition or creation of any
Subsidiary not listed in Schedule 5.12 hereto, supplements to Schedule 5.12 such
that such Schedule, together with such supplements, shall at all times
accurately reflect the information provided for thereon.

 

6.11        Banking Relationship.

 

The Company will use, and cause its Domestic Subsidiaries to use, and, to the
extent reasonably practical and not cost prohibitive for its Foreign
Subsidiaries, cause such Foreign Subsidiaries to use, the Lender as its primary
bank of account, cash management and related account services, in each case,
subject to restrictions under applicable laws.

 

6.12        Anti-Corruption Laws.

 

The Company will, and will cause each Subsidiary to conduct its business in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions and maintain policies and procedures designed to promote and
achieve compliance with such laws.

 

Article VII

NEGATIVE COVENANTS

 

The Company hereby covenants and agrees that on the Closing Date and thereafter
until the Facility Termination Date that:

 

51

 

 

7.01        Indebtedness.

 

The Company will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Indebtedness, except:

 

(a)          Indebtedness owing to the Lender or its Affiliates;

 

(b)          Indebtedness arising under Swap Contracts; provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view;”

 

(c)          Indebtedness existing on the Closing Date and set forth in Schedule
7.01 and extensions, renewals and replacements of any such Indebtedness that do
not increase the outstanding principal amount thereof;

 

(d)          Indebtedness of the Company to any Subsidiary and of any Subsidiary
to the Company or any other Subsidiary;

 

(e)          Indebtedness of the Company or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $1,000,000 at any time outstanding;

 

(f)          product warranty obligations incurred in the ordinary course of
business;

 

(g)          Subordinated Indebtedness in an aggregate principal amount not to
exceed $10,000,000 at any time outstanding;

 

(h)          (i) Indebtedness of Hurco GmbH in an aggregate principal amount not
to exceed $12,000,000 associated with the mortgage and development for the new
Hurco GmbH facility in Germany, and (ii) any Guarantee thereof from the Company
;

 

(i)          any joint and several liability (hoofdelijke aansprakelijkheid)
under any fiscal unity for VAT, Dutch corporate income tax or other purposes;

 

(j)          any liability of the Netherlands Borrower with respect to
Indebtedness permitted under this Section 7.01 that is incurred by its
Subsidiaries organized under the Laws of the Netherlands, which liability arises
under a declaration of joint and several liability (hoofdelijke
aansprakelijkheid) as referred to in section 2:403 of the DCC (and any residual
liability (overblijvende aansprakelijkheid) under such declaration arising
pursuant to section 2:404 (2) DCC);

 

(k)          Indebtedness in an aggregate amount not to exceed Chinese Yuan
20,000,000 of Ningbo Hurco Machine Tool Co. Ltd. and/or Ningbo Hurco Trading Co.
Ltd which replaces the credit facility previously made available by JPMorgan
Chase Bank or its Affiliate in favor of Ningbo Hurco Machine Tool Co. Ltd. and
an unsecured guaranty of payment from the Company or any Subsidiary of Ningbo
Hurco Machine Tool Co. Ltd. and/or Ningbo Hurco Trading Co. Ltd in favor of any
such replacement lender;

 

52

 

 

(l)          Indebtedness in an aggregate amount not to exceed Taiwan Dollars
200,000,000 of Hurco Manufacturing Ltd., a private company organized under the
laws of Taiwan, which replaces the credit facility previously made available by
JPMorgan Chase Bank or an Affiliate thereof and an unsecured guaranty of payment
of such Indebtedness from the Company or any Subsidiary of Hurco Manufacturing
Ltd. in favor of any such replacement lender; and

 

(m)          Indebtedness (other than Indebtedness permitted above in this
Section 7.01) in the aggregate outstanding amount not exceeding $10,000,000 at
any time.

 

7.02        Liens.

 

The Company will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

 

(a)          Permitted Encumbrances;

 

(b)          any Lien on any property or asset of the Company or any Subsidiary
existing on the Closing Date and set forth in Schedule 7.02; provided that (i)
such Lien shall not apply to any other property or asset of the Company or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

 

(c)          Liens on assets of Hurco GmbH securing Indebtedness incurred
pursuant to Section 7.01(h)(i);

 

(d)          any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary , as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

 

(e)          Liens on fixed or capital assets acquired, constructed or improved
by the Company or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 7.01(e), (ii) such security interests
and the Indebtedness secured thereby are incurred prior to or within 90 days
after such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed 100% of the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Company or any Subsidiary;

 

(f)          Liens in favor of the Lender and its Affiliates;

 

53

 

 

(g)          Liens on assets of Ningbo Hurco Machine Tool Co. Ltd., Ningbo Hurco
Trading Co. Ltd and/or their Subsidiaries securing Indebtedness incurred
pursuant to Section 7.01(k); and

 

(h)          Liens on assets of Hurco Manufacturing Ltd. and/or its Subsidiaries
securing Indebtedness incurred pursuant to Section 7.01(l).

 

7.03        Fundamental Changes.

 

(a)          The Company will not, and will not permit any Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Person may merge into the Company in a
transaction in which the Company is the surviving corporation, (ii) any Person
may merge into any Subsidiary in a transaction in which the surviving entity is
a Subsidiary (and, if either such Subsidiary is a Loan Party, then the surviving
entity shall also be a Loan Party) and (iii) any Subsidiary (other than the
Netherlands Borrower) may liquidate or dissolve if the Company determines in
good faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders; provided that any
such merger involving a Person that is not a Wholly-Owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by Section
7.04.

 

(b)          The Company will not, nor will it permit any Subsidiary to, lease,
sell or otherwise dispose of its property (other than cash) to any other Person,
except:

 

(i)          Sales and leases of inventory in the ordinary course of business,
and licensing of software, patents, and other assets in the ordinary course of
business.

 

(ii)         Leases, sales or other dispositions of its property that, together
with all other property of the Company and its Subsidiaries previously leased,
sold or disposed of (other than inventory in the ordinary course of business) as
permitted by this Section during the twelve-month period ending with the month
in which any such lease, sale or other disposition occurs, do not constitute a
Substantial Portion of the property of the Company and its Subsidiaries.

 

(iii)        Sales of the Company’s Equity Interests.

 

(c)          The Company will, and will cause each Subsidiary to, carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted and do all things
necessary to remain duly incorporated or organized, validly existing and (to the
extent such concept applies to such entity) in good standing as a domestic
corporation, partnership or limited liability company in its jurisdiction of
incorporation or organization, as the case may be, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.

 

7.04        Investments, Loans, Advances, Guarantees and Acquisitions.

 

The Company will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
Wholly-Owned Subsidiary prior to such merger) any Equity Interests, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:

 

54

 

 

(a)          cash investments under the Hurco Deferred Compensation Plan made
pursuant to the related trust agreements;

 

(b)          investments in existence on the Closing Date and described on
Schedule 7.04;

 

(c)          Permitted Investments;

 

(d)          Investments by the Company existing on the Closing Date in the
Equity Interests of its Subsidiaries;

 

(e)          loans or advances made by the Company to any Subsidiary and made by
any Subsidiary to the Company or any other Subsidiary;

 

(f)          Guarantees constituting Indebtedness permitted by Section 7.01;

 

(g)          investments made after the Closing Date comprised of capital
contributions (whether in the form of cash, a note or other assets), up to
$10,000,000 in the aggregate, to new or existing Subsidiaries;

 

(h)          the Company or any Subsidiary may make any Acquisition so long as
(i) the Company or such Subsidiary, as the case may be, shall be the survivor of
such Acquisition, (ii) the Acquisition is of or with a Person engaged in a line
of business similar to the lines of business presently engaged in by the
Company, which include the manufacturing of machine tools, development of
software for machine tools and distribution of machine tools, or a line of
business that reasonably would be considered an ordinary extension of any such
line of business presently engaged in by the Company, (iii) the Acquisition is
consensual and not hostile or contested, (iv) both immediately before and after
giving effect to such Acquisition, no Default or Event of Default shall have
occurred and be continuing or would result therefrom and the representations and
warranties contained in this Agreement and in the other Loan Documents shall be
true and correct in all material respects on and as of the date thereof (both
before and after such Acquisition is consummated), (v) as soon as available, and
in any event not later than a date that provides the Lender a reasonable amount
of time prior to the proposed date of consummation of such Acquisition to
complete its review, the Company shall have furnished to the Lender such
agreements, documents and information relating to the Acquisition, including
without limitation pro forma covenant calculations demonstrating covenant
compliance as of the last day of the most recently ending fiscal quarter after
taking into account such Acquisition, and evidence of such authorizations and
consents with respect to the Acquisition and the requirements of the Loan
Documents and the Lender in connection therewith, as the Lender may reasonably
request, all in form, substance and detail satisfactory to the Lender
(collectively, the “Acquisition Documents”), (vi) neither the Company nor any of
its Subsidiaries shall, as a result of or in connection with such Acquisition,
assume or incur any direct or contingent liabilities (whether relating to
environmental, tax, litigation, or other matters) that could reasonably be
expected to have a Material Adverse Effect, (vii) neither the Company nor any of
its Subsidiaries shall, as a result of or in connection with such Acquisition,
assume or incur any direct or contingent liabilities (whether relating to
environmental, tax, litigation, or other matters) that could reasonably be
expected to have a Material Adverse Effect, (viii) immediately before and after
the consummation of such Acquisition, the sum of the unused amount of the
Commitment plus the Company’s cash on hand as demonstrated to the Lender to its
reasonable satisfaction shall be not less than $10,000,000, and (ix)
concurrently with the consummation of such Acquisition (or such later time as
agreed by the Lender in its sole discretion), the Company and its Subsidiaries,
including without limitation each such Subsidiary acquired or created in
connection with such Acquisition, shall comply with all of the requirements of
this Agreement and the other Loan Documents, including without limitation
causing to be executed and/or delivered at such time all agreements and other
documents of the types required under Sections 4.01, 6.09 and 6.10 of this
Agreement; and

 

55

 

 

(i)       to the extent constituting an investment, any liability of the
Netherlands Borrower arising under a declaration of joint and several liability
(hoofdelijke aansprakelijkheid) as referred to in section 2:403 of the DCC (and
any residual liability (overblijvende aansprakelijkheid) under such declaration
arising pursuant to section 2:404 (2) DCC).

 

7.05       Restricted Payments.

 

The Company will not, and will not permit any of its Subsidiaries to, declare,
pay or make, or agree to declare, pay or make, directly or indirectly, any
Restricted Payment, except (a) the Company may declare and pay dividends with
respect to its Equity Interests (i) payable solely in additional shares of its
common stock and (ii) payable in cash so long as (A) no Default or Event of
Default shall have occurred and be continuing or would result therefrom, and (B)
immediately before and after giving effect to such Restricted Payment, the sum
of the unused amount of the Commitment plus the Company’s cash on hand as
demonstrated to the Lender to its reasonable satisfaction shall be not less than
$10,000,000, (b) Subsidiaries may declare and pay dividends ratably with respect
to their Equity Interests, and (c) the Company may make Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans for
management or employees of the Company and its Subsidiaries.

 

7.06       Transactions with Affiliates.

 

The Company will not, and will not permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the Company
or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Company and its
Wholly-Owned Subsidiaries not involving any other Affiliate and (c) any
Restricted Payment permitted by Section 7.05.

 

7.07       Restrictive Agreements.

 

The Company will not, and will not permit any of its Subsidiaries to, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Company or any Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets, or (b) with respect to any material
agreement, including any agreement governing Material Indebtedness, the ability
of any Subsidiary to pay dividends or other distributions with respect to any
shares of its Equity Interests or to make or repay loans or advances to the
Company or any other Subsidiary or to Guarantee Indebtedness of the Company or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement or other
agreements evidencing Indebtedness on Schedule 7.01, (ii) the foregoing shall
not apply to restrictions and conditions existing on the date hereof identified
on Schedule 7.07 (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (v) clause (a) of the foregoing shall not apply to
customary provisions in leases restricting the assignment thereof.

 

56

 

 

7.08       Minimum Working Capital.

 

The Company will not permit its Working Capital as of the end of any fiscal
quarter to be less than $125,000,000.

 

7.09       Minimum Tangible Net Worth.

 

The Company will not permit its Tangible Net Worth at any time to be less than
$170,000,000.

 

7.10       Sale and Leaseback Transactions.

 

The Company will not, nor will it permit any Subsidiary to, enter into or suffer
to exist any Sale and Leaseback Transaction if the sum of the aggregate amount
of obligations of the Company and its Subsidiaries under the resulting leases
under all such Sale and Leaseback Transactions plus the aggregate principal
amount of all Indebtedness secured by Liens permitted under Section 7.02(e) does
not exceed $10,000,000 at any time.

 

7.11       Use of Proceeds.

 

The Company will not, and will not permit any of its Subsidiaries to use the
proceeds of any Credit Extension, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

7.12       Sanctions.

 

The Company will not, and will not permit any of its Subsidiaries to, directly
or indirectly, use any Credit Extension or the proceeds of any Credit Extension,
or lend, contribute or otherwise make available such Credit Extension or the
proceeds of any Credit Extension to any Person, to fund any activities of or
business with any Person, or in any Designated Jurisdiction, that, at the time
of such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any Person of Sanctions.

 

7.13       Anti-Corruption Laws.

 

The Company will not, and will not permit any of its Subsidiaries to, directly
or indirectly, use any Credit Extension or the proceeds of any Credit Extension
for any purpose which would breach the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.

 

57

 

 

Article VIII

EVENTS OF DEFAULT AND REMEDIES

 

8.01       Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)       Non-Payment. Any Loan Party fails to pay (i) when and as required to
be paid herein and in the currency required hereunder, any amount of principal
of any Loan or any L/C Obligation or deposit any funds as Cash Collateral in
respect of L/C Obligations, or (ii) within three (3) days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within five (5) days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or

 

(b)       Specific Covenants. The Company shall fail to observe or perform any
covenant, condition or agreement contained in Section 6.02, 6.03 (with respect
to any Borrower’s existence) or 6.08 or in Article VII; or

 

(c)       Other Defaults. The Company shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a) or (b) of this Section 8.01) or any other Loan Document,
and such failure shall continue unremedied for a period of 30 days after notice
thereof from the Lender to the Company or after the Company otherwise becomes
aware of such breach; or

 

(d)       Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of the Company or any Subsidiary in or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been materially
incorrect when made or deemed made and the Company or such Subsidiary fails to
remedy such misrepresentation within five days following written notice thereof
to the Company or after the Company otherwise becomes aware of such
misrepresentation; or

 

(e)       Cross-Default. (i) The Company or any Subsidiary shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable; or (ii) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this Section 8.01(e) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness; or

 

(f)        Insolvency Proceedings, Etc. The Company or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or a substantial
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or a substantial part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

58

 

 

(g)       Inability to Pay Debts. The Company or any Subsidiary shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due; or

 

(h)       Judgments. The Company or any of its Subsidiaries shall fail within 30
days to pay, bond or otherwise discharge one or more (i) final judgments or
orders for the payment of money in excess of $1,000,000 (or equivalent thereof
in currencies other than Dollars) in the aggregate (to the extent not covered by
independent third-party insurance as to which the insurer is has been notified
of the potential claim and does not dispute coverage), or (ii) nonmonetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith; or

 

(i)        ERISA. An ERISA Event shall have occurred that, in the opinion of the
Lender, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Company and its
Subsidiaries in an aggregate amount exceeding $1,000,000; or

 

(j)        Invalidity of Loan Documents. Any Loan Document or any provisions
thereof shall cease to be in full force or effect as to any Loan Party, or any
Loan Party or any Person acting for or on behalf of any Loan Party shall deny or
disaffirm the any Loan Party’s obligations under any Loan Document; or

 

(k)        Swap Contracts. Nonpayment by the Company or any Subsidiary of any
obligation under any Swap Contract when due or the breach by the Company or any
Subsidiary of any term, provision or condition contained in any Swap Contract;
or

 

(l)        Change of Control. There occurs any Change of Control.

 

If a Default shall have occurred under the Loan Documents, then such Default
will continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Loan Documents or is otherwise expressly
waived by Lender as determined in accordance with Section 10.01; and once an
Event of Default occurs under the Loan Documents, then such Event of Default
will continue to exist until it is expressly waived by the Lender, as required
hereunder in Section 10.01.

 

8.02       Remedies upon Event of Default.

 

If any Event of Default occurs and is continuing, the Lender may take any or all
of the following actions:

 

(a)       declare the Commitment of the Lender to make Loans and L/C Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated;

 

(b)       declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

 

(c)       require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

 

59

 

 

(d)       exercise all rights and remedies available to it under the Loan
Documents or applicable Law or equity;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of the Lender to make Loans and L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Company to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Lender.

 

8.03       Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Lender to pay fully all Obligations, any amounts received
on account of the Obligations shall, subject to the provisions of Section 2.12,
be applied by the Lender in its sole discretion. Excluded Swap Obligations with
respect to any Loan Party shall not be paid with amounts received from such Loan
Party or its assets.

 

Article IX

CONTINUING GUARANTY

 

9.01       Guaranty.

 

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees to each holder of the Obligations, as primary obligor and as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all of the Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, arising hereunder or under
any other Loan Document, any Cash Management Agreement or any Swap Contract
(including all renewals, extensions, amendments, refinancings and other
modifications thereof and all costs, attorneys’ fees and expenses incurred by
the holders of the Obligations in connection with the collection or enforcement
thereof) (for each Guarantor, subject to the proviso in this sentence, its
“Guaranteed Obligations”); provided that (a) the Guaranteed Obligations of a
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor and (b) the liability of each Guarantor individually with respect to
this Guaranty shall be limited to an aggregate amount equal to the largest
amount that would not render its obligations hereunder subject to avoidance
under Section 548 of the Bankruptcy Code of the United States or any comparable
provisions of any applicable state law. The Lender’s books and records showing
the amount of the Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor, and conclusive for the
purpose of establishing the amount of the Obligations. This Guaranty shall not
be affected by the genuineness, validity, regularity or enforceability of the
Obligations or any instrument or agreement evidencing any Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Obligations
which might otherwise constitute a defense to the obligations of the Guarantors,
or any of them, under this Guaranty, and each Guarantor hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to
any or all of the foregoing.

 

60

 

 

9.02       Rights of Lender.

 

Each Guarantor consents and agrees that the holders of the Obligations may, at
any time and from time to time, without notice or demand, and without affecting
the enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Obligations; (c) apply such
security and direct the order or manner of sale thereof as the Lender in its
sole discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

 

9.03       Certain Waivers.

 

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrowers or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any holder of the
Obligations) of the liability of any Borrower or any other Loan Party; (b) any
defense based on any claim that such Guarantor’s obligations exceed or are more
burdensome than those of any Borrower or any other Loan Party; (c) the benefit
of any statute of limitations affecting any Guarantor’s liability hereunder; (d)
any right to proceed against any Borrower or any other Loan Party, proceed
against or exhaust any security for the Obligations, or pursue any other remedy
in the power of any holder of the Obligations whatsoever; (e) any benefit of and
any right to participate in any security now or hereafter held by any holder of
the Obligations; and (f) to the fullest extent permitted by law, any and all
other defenses or benefits that may be derived from or afforded by applicable
Law limiting the liability of or exonerating guarantors or sureties. Each
Guarantor expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Obligations, and
all notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Obligations.

 

9.04       Obligations Independent.

 

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Obligations and the obligations
of any other guarantor, and a separate action may be brought against each
Guarantor to enforce this Guaranty whether or not any Borrower or any other
person or entity is joined as a party.

 

9.05       Subrogation.

 

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
are terminated. If any amounts are paid to a Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the holders of the Obligations and shall forthwith be paid to the holders of
the Obligations to reduce the amount of the Obligations, whether matured or
unmatured.

 

61

 

 

9.06       Termination; Reinstatement.

 

This Guaranty is a continuing and irrevocable guaranty of all Obligations now or
hereafter existing and shall remain in full force and effect until the Facility
Termination Date. Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of any Borrower or a Guarantor is made, or any of the holders of the
Obligations exercises its right of setoff, in respect of the Obligations and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the holders of the
Obligations in their discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the holders of the Obligations are in possession of
or have released this Guaranty and regardless of any prior revocation,
rescission, termination or reduction. The obligations of each Guarantor under
this paragraph shall survive termination of this Guaranty.

 

9.07       Stay of Acceleration.

 

If acceleration of the time for payment of any of the Obligations is stayed, in
connection with any case commenced by or against a Guarantor or any Borrower
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by each Guarantor, jointly and severally, immediately upon demand by
the holders of the Obligations.

 

9.08       Condition of Borrower.

 

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrowers and any other guarantor
such information concerning the financial condition, business and operations of
the Borrowers and any such other guarantor as such Guarantor requires, and that
none of the holders of the Obligations has any duty, and such Guarantor is not
relying on the holders of the Obligations at any time, to disclose to it any
information relating to the business, operations or financial condition of the
Borrowers or any other guarantor (each Guarantor waiving any duty on the part of
the holders of the Obligations to disclose such information and any defense
relating to the failure to provide the same).

 

9.09       Appointment of Company.

 

Each of the Loan Parties hereby appoints the Company to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) the
Company may execute such documents and provided such authorizations on behalf of
such Loan Parties as the Company deems appropriate in its sole discretion and
each Loan Party shall be obligated by all of the terms of any such document
and/or authorization executed on its behalf, (b) any notice or communication
delivered by the Lender to the Company shall be deemed delivered to each Loan
Party and (c) the Lender may accept, and be permitted to rely on, any document,
authorization, instrument or agreement executed by the Company on behalf of each
of the Loan Parties.

 

9.10       Right of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

 

62

 

 

9.11       Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of any Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article IX voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Secured Obligations have been indefeasibly paid and performed in full. Each Loan
Party intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

 

Article X

MISCELLANEOUS

 

10.01     Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Lender and the Loan Parties, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

 

10.02     Notices; Effectiveness; Electronic Communications.

 

(a)       Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax
transmission or e-mail transmission as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, to the address, fax number, e-mail
address or telephone number specified on Schedule 1.01(b).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)       Electronic Communications. Notices and other communications to the
Lender hereunder may be delivered or furnished by electronic communication
(including e-mail, FPML messaging and Internet or intranet websites) pursuant to
procedures approved by the Lender. The Lender or the Company may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

63

 

 

Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement by the intended recipient (such
as by the “return receipt requested” function, as available, return email
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

 

(c)       Change of Address, Etc. Each of the Company and the Lender may change
its address, fax number or telephone number or e-mail address for notices and
other communications hereunder by notice to the other parties hereto.

 

(d)       Reliance by Lender. The Lender shall be entitled to rely and act upon
any notices (including, without limitation, telephonic or electronic notices,
Loan Notices, Letter of Credit Applications and Notice of Loan Prepayment)
purportedly given by or on behalf of any Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Lender and the Related Parties of each of
them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party. All telephonic notices to and other telephonic communications with
the Lender may be recorded by the Lender, and each of the parties hereto hereby
consents to such recording.

 

10.03     No Waiver; Cumulative Remedies; Enforcement.

 

No failure by the Lender to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.04     Expenses; Indemnity; Damage Waiver.

 

(a)       Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Lender and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Lender), in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Lender (including the fees, charges and disbursements of any counsel for the
Lender), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

64

 

 

(b)       Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Lender and each Related Party (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including any Loan
Party) arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Lender to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to a Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Loan Party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

 

(c)       Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, no Loan Party shall assert, and each Loan Party hereby
waives, and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(d)       Payments. All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor.

 

(e)       Survival. The agreements in this Section and the indemnity provisions
of Section 10.02(d) shall survive the termination of the Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

65

 

 

10.05     Payments Set Aside.

 

To the extent that any payment by or on behalf of a Borrower is made to the
Lender, or the Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.

 

10.06    Successors and Assigns.

 

This Agreement is binding on each Loan Party’s and the Lender’s successors and
assignees. Each Loan Party agrees that it may not assign this Agreement without
the Lender’s prior consent. The Lender may sell participations in or assign this
loan, and may exchange information about the Loan Parties (including, without
limitation, any information regarding any hazardous substances) with actual or
potential participants or assignees, provided with respect to a loan to the
Netherlands Borrower that such participant or assignee is a Non-Public Lender.
If a participation is sold or the loan is assigned, the purchaser will have the
right of set-off against the Borrowers.

 

10.07     Treatment of Certain Information; Confidentiality.

 

(a)       Treatment of Certain Information. The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates, its auditors and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (iv)
to any other party hereto, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights and obligations under this Agreement or (B) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to any Loan Party and its
obligations, this Agreement or payments hereunder, (vii) on a confidential basis
to any rating agency in connection with rating any Loan Party or its
Subsidiaries or the credit facilities provided hereunder, (viii) with the
consent of the Company or to the extent such Information (1) becomes publicly
available other than as a result of a breach of this Section or (2) becomes
available to the Lender or any of its Affiliates on a nonconfidential basis from
a source other than the Company. For purposes of this Section, “Information”
means all information received from any Loan Party or any Subsidiary relating to
any Loan Party or any Subsidiary or any of their respective businesses, other
than any such information that is available to the Lender on a nonconfidential
basis prior to disclosure by any Loan Party or any Subsidiary. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. In addition, the Lender may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers the
Lender in connection with the administration of this Agreement, the other Loan
Documents and the Commitments.

 

66

 

 

(b)       Press Releases. The Loan Parties and their Affiliates agree that they
will not in the future issue any press releases or other public disclosure using
the name of the Lender or its Affiliates or referring to this Agreement or any
of the Loan Documents without the prior written consent of the Lender, unless
(and only to the extent that) the Loan Parties or such Affiliate is required to
do so under law and then, in any event the Loan Parties or such Affiliate will
consult with such Person before issuing such press release or other public
disclosure.

 

(c)       Customary Advertising Material. The Loan Parties consent to the
publication by the Lender of customary advertising material relating to the
transactions contemplated hereby using the name, product photographs, logo or
trademark of the Loan Parties.

 

10.08     Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, the Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by the Lender or any such Affiliate to or for the credit or
the account of the Company or any other Loan Party against any and all of the
obligations of the Company or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to the Lender or its Affiliates,
irrespective of whether or not the Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Company or such Loan Party may be contingent or unmatured,
secured or unsecured, or are owed to a branch, office or Affiliate of the Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness. The rights of the Lender and its Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that the Lender or its Affiliates may have. The Lender agrees to notify
the Company promptly after any such setoff and application, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

 

10.09     Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

67

 

 

10.10     Counterparts; Integration; Effectiveness.

 

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the Lender,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Lender and when the Lender shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.

 

10.11     Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force until the
Facility Termination Date.

 

10.12     Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.13     Governing Law; Jurisdiction; Etc.

 

(a)       GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS
TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

68

 

 

(b)       SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE LENDER OR ANY RELATED
PARTY IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)       WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. THE
BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)       SERVICE OF PROCESS. EACH PARTY HERETO (OTHER THAN THE NETHERLANDS
BORROWER) IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)       SERVICE OF PROCESS (NETHERLANDS BORROWER). WITHOUT PREJUDICE TO ANY
OTHER MODE OF SERVICE ALLOWED UNDER ANY RELEVANT LAW, THE NETHERLANDS BORROWER:
(i) IRREVOCABLY APPOINTS THE COMPANY AS ITS AGENT FOR SERVICE OF PROCESS IN
RELATION TO ANY PROCEEDINGS BEFORE THE COURTS OF THE STATE OF NEW YORK IN
CONNECTION WITH ANY LOAN DOCUMENT AND (ii) AGREES THAT FAILURE BY A PROCESS
AGENT TO NOTIFY THE NETHERLANDS BORROWER OF THE PROCESS WILL NOT INVALIDATE THE
PROCEEDINGS CONCERNED. THE NETHERLANDS BORROWER EXPRESSLY AGREES AND CONSENTS TO
THE PROVISIONS OF THIS SECTION 10.13(e).

 

69

 

 

10.14     Waiver of Jury Trial.

 

PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

10.15     [Reserved].

 

10.16     No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a) (i) the services regarding
this Agreement provided by the Lender and any Affiliate thereof are arm’s-length
commercial transactions between the Company, each other Loan Party and their
respective Affiliates, on the one hand, and the Lender and its Affiliates, on
the other hand, (ii) each of the Company and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) the Company and each other Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Lender and its Affiliates each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary, for Company, any other Loan Party or any of their respective
Affiliates, or any other Person and (ii) neither the Lender nor any of its
Affiliates has any obligation to the Company, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Lender and its Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Company,
the other Loan Parties and their respective Affiliates, and neither the Lender
nor any of its Affiliates has any obligation to disclose any of such interests
to the Company, any other Loan Party or any of their respective Affiliates. To
the fullest extent permitted by law, each of the Company and each other Loan
Party hereby waives and releases any claims that it may have against the Lender
or any of its Affiliates with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transactions contemplated
hereby.

 

10.17     Electronic Execution.

 

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Lender, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, the Lender is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Lender
pursuant to procedures approved by it; provided further without limiting the
foregoing, upon the request of the Lender, any electronic signature shall be
promptly followed by such manually executed counterpart.

 

70

 

 

10.18     USA PATRIOT Act Notice.

 

The Lender hereby notifies the Company and the other Loan Parties that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
the Lender to identify each Loan Party in accordance with the Act. The Company
and the Loan Parties agree to, promptly following a request by the Lender,
provide all such other documentation and information that the Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

 

10.19     Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Lender could purchase the first currency with
such other currency on the Business Day preceding that on which final judgment
is given. The obligation of each Borrower in respect of any such sum due from it
to the Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Lender of any sum adjudged to be so
due in the Judgment Currency, the Lender may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Lender from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Lender against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Lender in such
currency, the Lender agrees to return the amount of any excess to such Borrower
(or to any other Person who may be entitled thereto under applicable law).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

71

 

 

BORROWERS: HURCO COMPANIES, INC.         By:

/s/ Michael Doar

  Name:

Michael Doar

  Title: Chief Executive Officer         HURCO B.V.         By: /s/ Sonja K.
McClelland   Name: Sonja K. McClelland   Title: Managing Director A and
Authorized Representative

 

 

 

 

GUARANTORS: HURCO INTERNATIONAL HOLDINGS, INC.         By: /s/ Sonja K.
McClelland   Name: Sonja K. McClelland   Title: Secretary/Treasurer        
HURCO INTERNATIONAL, INC.         By: /s/ Sonja K. McClelland   Name: Sonja K.
McClelland   Title: Secretary/Treasurer         MILLTRONICS USA, INC.        
By: /s/ Sonja K. McClelland   Name: Sonja K. McClelland   Title:
Secretary/Treasurer         MACHINERY SALES CO. LLC         By: /s/ Sonja K.
McClelland   Name: Sonja K. McClelland   Title: Manager         HURCO MIDWEST,
LLC         By: Hurco Companies, Inc., as Manager         By: /s/ Sonja K.
McClelland   Name: Sonja K. McClelland   Title: Secretary/Treasurer



 

 

 

 

  BANK OF AMERICA, N.A.,   as Lender         By: /s/ Jonathan M. Phillips  
Name: Jonathan M. Phillips   Title: Senior Vice President

 

 

 

 



SCHEDULE 1.01(a)

 

INACTIVE SUBSIDIARIES

 

1.IMS Technology, Inc., a Virginia corporation.

 

2.Autocon Technologies, Inc., an Indiana corporation.

 

3.Hurco Canada Ltd., a Canada company with limited liability.

 

4.Hurco Sweden AB, a Swedish company with limited liability.

 

 

 

 

SCHEDULE 1.01(b)

 

CERTAIN ADDRESSES FOR NOTICES

 

1.IF TO THE LOAN PARTIES:

 

Hurco Companies, Inc.

Attention: Chief Financial Officer & General Counsel

One Technology Way

Indianapolis, Indiana 42268 USA

Telephone: +1 (317) 298-2615

 

With copies to (which shall not constitute notice):

 

Hurco B.V.

c/o Intertrust (Netherlands) B.V.

Attention: NL-Hurco Global Solutions

Prins Bernhardplein 200

1097 JB Amsterdam, The Netherlands

 

Faegre Baker Daniels LLP

Attention: David Foster

600 East 96th Street, Suite 600

Indianapolis, Indiana 46240 USA

 

2.IF TO LENDER:

 

Lender Office:  
(For financial/loan activity – advances, pay down, interest/fee billing and
payments, rollovers, rate-settings):

 

Bank of America, N.A.

9000 Southside Blvd., Bldg 100

Transaction Processing - FL9-100-04-24

Jacksonville, FL 32256

Phone: 888-400-9009

Email: creditservicesops-ratelocks@bankofamerica.com

 

Remittance Instructions:

To: Bank of America, N.A

ABA: 026009593
ATTN: BLSF&O OPERATIONS

ACCOUNT#: 1365840632100

Bank to Bank Instructions:  LOAN WIRE ACCOUNT

Ref:  Hurco Companies, Inc.

 

 

 

 

LC Issuer’s Office:

(For fee payments due LC Issuer only and new LC requests and amendments):

 

Trade Operations
Mail Code: PA6-580-02-30

1 Fleet Way
Scranton, PA 18507

FAX: 800-755-8743

EMAIL: scranton_standby_LC@bankofamerica.com

 

Remittance Instructions:

Bank of America, N.A. Charlotte, NC

ABA #: 026-009-593 New York, NY

Account #: 04535-883980

Attn: Scranton Standby            

Ref: Hurco Companies, Inc. & LC #     

 

Other Notices for Lender:

 

Jonathan M. Phillips

Senior Vice President

IL4-135-04-61

135 S. LaSalle Street

Chicago, Illinois 60603

Ph: 312-992-6360

Fax: 312-453-3263   

 

3.WEBSITE DELIVERY UNDER SECTION 6.01

 

Click the “About Hurco” link on the www.hurco.com web page, then click the
“Investors” tab, then click the “SEC Filings” tab.

https://offer.hurco.com/hurco-companies-inc.-investor-information-nasdaq-hurc?utm_source=Website&utm_medium=Nav&utm_campaign=investors

 

 

 

 

SCHEDULE 5.12

 

SUBSIDIARIES, JOINT VENTURES, PARTNERSHIPS AND OTHER EQUITY INVESTMENTS

 

The Company directly owns Thirty-Five Percent of the Equity Interests in Hurco
Automation Ltd., a private company with limited liability incorporated under the
laws of Taiwan. The Company directly or indirectly owns One Hundred Percent of
the Equity Interests in each of the following Subsidiaries:

 

1.Hurco International, Inc., an Indiana corporation.

 

2.Hurco Canada Ltd., a private company with limited liability incorporated under
the laws of Canada.

 

3.IMS Technology, Inc., a Virginia corporation.

 

4.Autocon Technologies, Inc., an Indiana corporation.

 

5.Hurco Midwest LLC, an Indiana limited liability company.

 

6.Hurco International Holdings, Inc., an Indiana corporation.

 

7.Hurco Technology, Inc., an Indiana corporation.

 

8.Milltronics USA, Inc., an Indiana corporation.

 

9.Hurco Manufacturing Ltd., a private company with limited liability
incorporated under the laws of Taiwan.

 

10.Hurco (S.E. Asia) Pte. Ltd., a private company with limited liability
incorporated under the laws of Singapore.

 

11.Hurco B.V., a private company with limited liability incorporated under the
laws of the Netherlands.

 

12.Hurco Asia B.V., a private company with limited liability incorporated under
the laws of the Netherlands.

 

13.Hurco Holdings Ltd., a private company with limited liability incorporated
under laws of the United Kingdom.

 

14.Hurco Europe Ltd., a private company with limited liability incorporated
under the laws of the United Kingdom.

 



 

 

 

15.Hurco Sweden AB, a private company with limited liability incorporated under
the laws of Sweden.

 

16.Hurco GmbH, a private company with limited liability incorporated under the
laws of Germany.

 

17.Hurco S.a.r.l., a private company with limited liability incorporated under
the laws of France.

 

18.Hurco S.r.l., a private company with limited liability incorporated under the
laws of Italy.

 

19.LCM Precision Technology, S.r.l., a private company with limited liability
incorporated under the laws of Italy.

 

20.Hurco SP.zoo, a private company with limited liability incorporated under the
laws of Poland.

 

21.Hurco South Africa (Pty) Ltd., a private company with limited liability
incorporated under the laws of South Africa.

 

22.Ningbo Hurco Machine Tool Co., Ltd., a private company with limited liability
incorporated under the laws of China.

 

23.Ningbo Hurco Trading Co., Ltd., a private company with limited liability
incorporated under the laws of China.

 

24.Hurco India Private Ltd., a private company with limited liability
incorporated under the laws of India.

 

 

 

 

SCHEDULE 7.01

 

EXISTING INDEBTEDNESS

 

1.Credit facility of Hurco GmbH and Hurco B.V. in a maximum principal amount of
One Million Five Hundred Thousand Euros obtained from Commerzebank AG Munich
Branch or any Affiliate or successor thereof, which may include an unsecured
guaranty of payment by the Borrowers, and any modification, replacement or
refinancing thereof so long as the maximum principal amount does not exceed One
Million Five Hundred Thousand Euros (the “GmbH Credit Facility”).

 

2.Letters of Credit between, among others, the Company and JPMorgan Chase Bank,
N.A., in the aggregate amount of $154,144 and maturing in April 2019 (the “US
Chase LOC”).

 

3.Letters of Credit and bank guarantees between, among others, Hurco India
Private Ltd. and JPMorgan Chase Bank or an Affiliate thereof in the aggregate
amount of INR 2,428,218 and with scheduled maturity dates through November 25,
2019 (the “India LOCs”).

 

4.Indebtedness of the Borrower’s wholly-owned Subsidiary, Ningbo Hurco Machine
Tool Co. Ltd.., to JPMorgan Chase Bank or an Affiliate thereof (the “Ningbo
Hurco Indebtedness”) and an unsecured guaranty of payment of the Ningbo Hurco
Indebtedness from the Company or any Subsidiary of Ningbo Hurco Machine Tool Co.
Ltd. in favor of JPMorgan Chase Bank or an Affiliate thereof.

 

 

 

 

SCHEDULE 7.02

 

EXISTING OR PERMITTED LIENS

 

1.Liens consisting of cash collateral securing the US Chase LOC, including the
Pledge Agreement between the Company and JPMorgan Chase, N.A. of even date with
this Agreement, and the Assignment of Deposit Account between the Company and
JPMorgan Chase, N.A. of even date with this Agreement.

 

2.Liens consisting of cash collateral securing the India LOCs, including any
pledge agreements between Hurco India Private Ltd. and any Affiliate of JPMorgan
Chase, N.A. related thereto.

 

3.Liens on assets of Ningbo Hurco Machine Tool Co. Ltd. and/or Ningbo Hurco
Trading Co. Ltd. securing Indebtedness to such entities described on Schedule
7.01.

 

 

 

 

SCHEDULE 7.04

 

EXISTING INVESTMENTS

 

None.

 

 

 

 

SCHEDULE 7.07

 

RESTRICTIVE AGREEMENTS

 

None.

 



   

 

 

EXHIBIT A

 

[Form of]

Compliance Certificate

 

Financial Statement Date: [________, ____]

 

TO:Bank of America, N.A., as lender (the “Lender”)

 

RE:Credit Agreement, dated as of December 31, 2018, by and among, Hurco
Companies, Inc., an Indiana corporation (the “Company”), the Guarantors, Hurco
B.V., a limited liability company organized under the laws of the Netherlands
(the “Netherlands Borrower” and, together with the Company, the “Borrowers” and
each a “Borrower”), and the Lender (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement)

 

DATE:[Date]

 



 

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the [_____________________] of the Company, and that, as such,
[he/she] is authorized to execute and deliver this Certificate to the Lender on
the behalf of the Company and the other Loan Parties, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.       The Company has delivered (i) the year-end audited financial statements
required by Section 6.01(a) of the Credit Agreement for the fiscal year of the
Company ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section and (ii) the
consolidating balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year and the related consolidating statements of income or
operations, shareholders’ equity and cash flows for such fiscal year. Such
consolidating statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of the Company
and its Subsidiaries.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.       The Company has delivered the unaudited financial statements required
by Section 6.01(b) of the Credit Agreement for the fiscal quarter of the Company
ended as of the above date. Such consolidated financial statements fairly
present the financial condition, results of operations, shareholders’ equity and
cash flows of the Company and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes and such consolidating financial statements are
fairly stated in all material respects when considered in relation to the
consolidated financial statements of the Company and its Subsidiaries.

 

2.       The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made under [his/her]
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Company and its Subsidiaries during the accounting period
covered by such financial statements.

 

3.       A review of the activities of the Company and its Subsidiaries during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period the Company and each of
the other Loan Parties performed and observed all its obligations under the Loan
Documents, and

 

 

 

 

[select one:]

 

[to the best knowledge of the undersigned, during such fiscal period each of the
Loan Parties performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

—or—

 

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

 

4.       The representations and warranties of the Company and each other Loan
Party contained in Article V of the Credit Agreement or any other Loan Document,
or which are contained in any document furnished at any time under or in
connection therewith are (i) with respect to representations and warranties that
contain a materiality qualification, true and correct on and as of the date
hereof and (ii) with respect to representations and warranties that do not
contain a materiality qualification, true and correct in all material respects
on and as of the date hereof, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a)(i)
and (a)(ii) of Section 5.04 of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Credit Agreement, including the statements
in connection with which this Compliance Certificate is delivered.

 

5.       The financial covenant analyses and information set forth on Schedule A
attached hereto (i) are true and accurate on and as of the date of this
Certificate and (ii) demonstrate compliance with Section 7.08 and 7.09.

 

6.       Set forth below is a summary of all material changes in GAAP and in the
consistent application thereof occurring during the most recent fiscal quarter
ending prior to the date hereof, the effect on the financial covenants resulting
therefrom, and a reconciliation between calculation of the financial covenants
before and after giving effect to such changes:

 

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

  HURCO COMPANIES, INC.,   an Indiana corporation         By:     Name:    
Title:  

 

 

 

 

Schedule A

 

Financial Statement Date: [________, ____] (“Statement Date”)

 

1.Minimum Working Capital

 

  a. consolidated current assets of the Company $__________           b. all
liabilities of the Company and its Subsidiaries that should be classified as
current liabilities on a consolidated balance sheet of
the Company1 $__________           c. Working Capital = 1(a) – 1(b) =
$__________2             In Compliance? ¨        Yes                  
¨        No  

 

2.Minimum Tangible Net Worth

 

  a. total common stockholder’s equity of the Company $__________           b.
the amount of all intangible items included therein, including
without limitation, goodwill, franchises, licenses, patents, trademarks,
tradenames, copyrights, service marks and brand names $__________           c.
Tangible Net Worth = 1(a) – 1(b) = $__________3             In Compliance?
¨        Yes                   ¨        No  

 



 



1 Provided, however that the calculation shall exclude the principal amount of
the Loans then outstanding.

2 Minimum Working Capital permitted is $125,000,000.

3 Minimum Tangible Net Worth permitted is $170,000,000.

 

 

 

 

Exhibit 10.1 

 

EXHIBIT B

 

[Form of]

Joinder Agreement

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [__________, ____], is by
and among [_____________________, a ______________________] (the “Subsidiary
Guarantor”), Hurco Companies, Inc., a Indiana corporation (the “Company”), and
Bank of America, N.A., as lender (the “Lender”) under that certain Credit
Agreement, dated as of December 31, 2018 (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”),
by and among the Company, the Guarantors, Hurco B.V., a limited liability
company organized under the laws of the Netherlands (the “Netherlands Borrower”
and, together with the Company, the “Borrowers” and each a “Borrower”) and the
Lender. Capitalized terms used herein but not otherwise defined shall have the
meanings provided in the Credit Agreement.

 

The Subsidiary Guarantor is an additional Loan Party, and, consequently, the
Loan Parties are required by Section 6.09 of the Credit Agreement to cause the
Subsidiary Guarantor to become a “Guarantor” thereunder.

 

Accordingly, the Subsidiary Guarantor and the Company hereby agree as follows
with the Lender, for the benefit of the Secured Parties:

 

1.       The Subsidiary Guarantor hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the Subsidiary Guarantor will be deemed to
be a party to and a “Guarantor” under the Credit Agreement and shall have all of
the obligations of a Guarantor thereunder as if it had executed the Credit
Agreement and the other Loan Documents as a Guarantor. The Subsidiary Guarantor
hereby ratifies, as of the date hereof, and agrees to be bound by, all
representations and warranties, covenants and other terms, conditions and
provisions of the Credit Agreement and the other applicable Loan Documents.
Without limiting the generality of the foregoing terms of this Paragraph 1, the
Subsidiary Guarantor hereby guarantees, jointly and severally together with the
other Guarantors, the prompt payment of the Guaranteed Obligations in accordance
with Article IX of the Credit Agreement.

 

2.       Each of the Subsidiary Guarantor and the Company hereby agree that all
of the representations and warranties contained in Article V of the Loan
Agreement and each other Loan Document are true and correct as of the date
hereof.

 

3.       The Subsidiary Guarantor acknowledges and confirms that it has received
a copy of the Credit Agreement and the schedules and exhibits thereto and each
Loan Document and the schedules and exhibits thereto.

 

4.       The Company confirms that the Credit Agreement is, and upon the
Subsidiary Guarantor becoming a Guarantor, shall continue to be, in full force
and effect. The parties hereto confirm and agree that immediately upon the
Subsidiary Guarantor becoming a Guarantor the term “Obligations,” as used in the
Credit Agreement, shall include all obligations of the Subsidiary Guarantor
under the Credit Agreement and under each other Loan Document.

 

5.       Each of the Company and the Subsidiary Guarantor agrees that at any
time and from time to time, upon the written request of the Lender, it will
execute and deliver such further documents and do such further acts as the
Lender may reasonably request in accordance with the terms and conditions of the
Credit Agreement and the other Loan Documents in order to effect the purposes of
this Agreement.

 

 

 

 

6.       This Agreement may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

7.       This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York. The terms of Sections 10.13
and 10.14 of the Credit Agreement are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, each of the Company and the Subsidiary Guarantor has caused
this Agreement to be duly executed by its authorized officer, and the Lender has
caused the same to be accepted by its authorized officer, as of the day and year
first above written.

 

SUBSIDIARY GUARANTOR: [SUBSIDIARY GUARANTOR]       By:     Name:     Title:  

 

COMPANY: HURCO COMPANIES, INC., a Indiana corporation       By:     Name:    
Title:  

 

Acknowledged, accepted and agreed:

 

BANK OF AMERICA, N.A.,   as Lender       By:     Name:     Title:    

 

 

 

 

EXHIBIT C

 

[Form of]

Loan Notice

 

TO:Bank of America, N.A., as lender (the “Lender”)

 

RE:Credit Agreement, dated as of December 31, 2018, by and among Hurco
Companies, Inc., a Indiana corporation (the “Company”), the Guarantors, Hurco
B.V., a limited liability company organized under the laws of the Netherlands
(the “Netherlands Borrower” and, together with the Company, the “Borrowers” and
each a “Borrower”) and the Lender (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement)

 

DATE:[Date]

 



 

 

The undersigned hereby requests (select one):

 

¨ A Borrowing of Revolving Loans

 

¨ A [conversion] or [continuation] of Revolving Loans

 

---

 

1.        On _______________ (the “Credit Extension Date”).

 

2.        In the amount of [$]______________   [in the following currency:
_______.]

 

3.        Comprised of:    ¨    Base Rate Loans

¨   Eurocurrency Rate Loans

 

4.        For Eurocurrency Rate Loans: with an Interest Period of __ months.

 

5.        On behalf of __________________ [insert name of applicable Borrower]

 

The Revolving Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01 of the Credit Agreement.

 

The Company hereby represents and warrants that the conditions specified in
Section 4.02 of the Credit Agreement shall be satisfied on and as of the date of
the Credit Extension Date.

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

  [hurco companies, inc.,   a Indiana corporation         By:     Name:    
Title:  ]         [HURCO B.V.,   a limited liability company organized under the
laws of the Netherlands         By:     Name:     Title:  ]

 

 

 

 

EXHIBIT D

 

[Form of]

Notice of Loan Prepayment

Date: [___________, _____]

 

TO:Bank of America, N.A., as lender (the “Lender”)

 

RE:Credit Agreement, dated as of December 31, 2018, by and among Hurco
Companies, Inc., a Indiana corporation (the “Company”), the Guarantors, Hurco
B.V., a limited liability company organized under the laws of the Netherlands
(the “Netherlands Borrower” and, together with the Company, the “Borrowers” and
each a “Borrower”) and the Lender (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement)

 

DATE:[Date]

 



 

 

The Borrower hereby notifies the Lender that on _____________4 pursuant to the
terms of Section 2.05 (Prepayments) of the Credit Agreement, the Borrower
intends to prepay/repay the following Loans as more specifically set forth
below:

 

¨ Optional prepayment of Revolving Loans in the following amount(s):

 

¨   Base Rate Loans: $__________5

 

¨   Eurocurrency Rate Loans: $__________6

In the following Alternative Currency:  _______

Applicable Interest Period: ________________

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 



 



4 Specify date of such prepayment.

5 Any prepayment of Base Rate Loans shall be in a principal amount of $100,000
or a whole multiple of $10,000 in excess thereof (or such lesser amounts agreed
by the Lender), or if less, the entire principal amount thereof outstanding.

6 Any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof (or such lesser
amounts agreed by the Lender), or if less, the entire principal amount thereof
outstanding.

 

 

 

 

  [applicable BORROWEr],   a [Jurisdiction and Type of Organization]         By:
    Name:     Title:  



 



 

 